 

Exhibit 10.22

 

OYSTER POINT MARINA PLAZA

Office Lease

SUITES 306 & 321

to

MYOKARDIA,INC., a

Delaware corporation

395 Oyster Point Boulevard

South San Francisco, CA 94080

 

 

 

 

 

 

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 1 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

OYSTER POINT MARINA PLAZA

Office Lease

THIS OFFICE LEASE (the "Lease") is entered into as of October 22, 2018, by and
between KASHIWA FUDOSAN AMERICA, INC., a California corporation ("Landlord") and
MYOKARDIA, INC., a Delaware corporation ("Tenant").

1 BASIC LEASE TERMS

1.1 LEASE OF PREMISES. Landlord leases to Tenant, and Tenant rents and hires
from Landlord, the premises described in S 1.3 below, in the building known by
the street address 395 Oyster Point Boulevard (the "Building") in the City of
South San Francisco, County of San Mateo, State of California, on the property
described in S 1.6 below, in the business park commonly known as Oyster Point
Marina Plaza (the "Complex"), for the term stated in S 1.4 below, for the rents
hereinafter reserved, and upon and subject to the terms, conditions (including
limitations, restrictions, and reservations), and covenants hereinafter
provided. The Building and the Complex are more particularly described and
depicted in Exhibit A which is attached hereto. Each party hereby expressly
covenants and agrees to observe and perform all of the conditions and covenants
herein contained on its part to be observed and performed.

1.2 SUMMARY TABLE. The parties agree that the following table (the "Table") sets
forth in summary form the basic terms of this Lease, including the specific
space comprising the Premises and, with respect to such space, the Term of the
Lease, the usable and rentable square footage, the Base Rent, Base Year, and
Tenant's Share, as all of such terms are defined below:

 

PERIOD

SUITE NO.

RSF

USF

MONTHLY BASE RENT

T's SHARE BLDG

T's SHARE COMPLEX

BASE YEAR

Commencement Date through March 12

306

5,314

4,466

75,106.00

 

 

944.%

 

4.727%

 

2019

 

 

321

16,776

14,369

Month 13 through Month 15

306

5,314

4,466

77,359.18

 

9.44%

 

4.727%

 

2019

 

 

321

16,776

14,369

 

In the event of any conflict between the terms contained in the Table and the
terms contained in subsequent sections of the Lease, the terms of the Table
shall control, except that any dates stated in the Table are subject to
adjustments as appropriate to the extent any other provisions of the Lease
provide for adjustments to the Commencement Date and/or the Expiration Date.

1.3 PREMISES. The premises leased to Tenant comprise approximately 22,090
rentable square feet of space on the third (3rd) floor of the Building and are
commonly known as Suites 306 (5,314 rsf) & 321 (16,776 rsf) (collectively the
"Premises"), as shown on the floor plan annexed hereto as Exhibit B (the "Space
Plan"). As used throughout this Lease, all references to "Suite 306" shall be
deemed to include the space unofficially designated as Suite 302, as depicted on
the Space Plan. The Premises also include all fixtures and equipment which are
attached thereto, except items not deemed to be included therein and which are
removable by Tenant as provided in Article 10 below. Landlord and Tenant agree
that the usable and rentable area of the Premises, and the respective rentable
areas of the Property (as defined in S 1.6 below) and Complex, for all purposes
under this Lease, are as follows and as specified in the Table:

 

Property's Rentable Area:

 

233,914 rsf

Complex's Rentable Area:

 

467,360 rsf.

 

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

Tenant acknowledges that it has caused its architect to verify the numbers
stated in the Table and herein relating to the measurements of such spaces prior
to the Commencement Date of this Lease or has had an opportunity to do so.

1.4 TERM; TARGET DATE. The term (the "Term") for which the Premises are hereby
leased shall extend for a period of fifteen (15) months, shall commence on the
earlier to occur of (i) the later to occur of (a) January 1, 2019 and (b) the
day which falls thirty (30) days after the date on which the Premises are ready
for occupancy (as defined in Article 3) or (ii) the day on which Tenant or
anyone claiming under or through Tenant first occupies the Premises for the
purpose of conducting its business therein (but not including tenant improvement
work and physical space preparations) (the "Commencement Date"), and shall end
at noon on the last day of the calendar month in which occurs the day preceding
the fifteenth (15th) mensiversary of the Commencement Date (the "Expiration
Date") or any earlier date upon which the Term may expire or be cancelled or
terminated pursuant to any of the conditions or covenants of this Lease or
pursuant to law. The parties anticipate that the Premises will be ready for
Tenant's early entry on or before January 1, 2019 (the "Fixturization Access
Date"), subject to the early entry provisions of S 3.3 below, and agree that
Tenant shall be allowed thirty (30) days from and after the Fixturization Access
Date in which to install its fixtures and equipment in the Premises prior to the
Commencement Date. If the Fixturization Access Date holds as stated in the
preceding sentence, the Commencement Date of the Lease will be February 1, 2019
(the "Target Date"), subject to adjustment as provided herein, and that, if the
Target Date holds as planned for thirty (30) days after the Fixturization Access
Date, the Expiration Date will be April 30, 2020. Promptly following the
Commencement Date the parties hereto shall enter into a supplementary agreement
fixing the dates of the Commencement Date and the Expiration Date in the form
which is attached hereto as Exhibit E and incorporated herein by reference.

1.5 RENT. The "Rent" reserved under this Lease, for the Term thereof, shall
consist of the following:

 

(a)

"Base Rent" as set forth in the Table for the various spaces and periods
described therein per month, which shall be payable in advance on the first day
of each and every calendar month during the Term of this Lease, except that
Tenant shall pay the first month's Base Rent due under the Lease upon the
execution and delivery of this Lease by Tenant; and

 

(b)

"Additional Rent" consisting of any and all other sums of money as shall become
payable by Tenant to Landlord hereunder; and Landlord shall have the same
remedies for default in the payment of Additional Rent as for a default in
payment of Base Rent).

1.5.1 Payment of Rent. Tenant shall pay the Base Rent and Additional Rent
promptly when due, without demand therefor and without any abatement, deduction,
or setoff whatsoever, except as may be expressly provided in this Lease. Tenant
shall pay the Rent to Landlord, in lawful money of the United States of America,
at Landlord's office at the Complex or at such other place, or to such agent and
at such place, as Landlord may designate by notice to Tenant. If the
Commencement Date occurs on a day other than the first day of a calendar month,
the Base Rent for such calendar month shall be prorated based on a 30-day month,
and the balance of the first month's Base Rent theretofore paid shall be
credited against the next monthly installment of Base Rent. Notwithstanding
anything to the contrary in this Lease, Tenant shall pay the first month's Base
Rent due hereunder, together with the Security Deposit due under S 5.1 below,
upon Tenant's execution and delivery of this Lease to Landlord.

1.5.2 Interest and Late Charges. If Tenant fails to pay any Rent when due, the
unpaid amounts shall bear interest from the due date until paid at a rate per
annum equal to the Prime Rate plus five percent (5%) or, if less, at the highest
rate of interest permitted by applicable law. As used herein, "Prime Rate" means
the prime rate published in the Money Rates section of the Wall Street Journal
(Western

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 3 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

edition) as the same may change from time to time or in a similar publication if
the Wall Street Journal ceases publication or ceases publication of its Money
Rates section during the Term.

Tenant acknowledges that the late payment of any monthly Rent will cause
Landlord to lose the use of that money and incur costs and expenses not
contemplated under this Lease, including administrative and collection costs and
processing and account expenses, the exact amount of which it is difficult to
ascertain. Therefore, in addition to interest, if any such installment is not
received by Landlord within five (5) days from the date it is due, Tenant shall
pay Landlord a late charge equal to ten percent (10%) of such installment.
Landlord and Tenant agree that this late charge represents a reasonable estimate
of such costs and expenses and is fair compensation to Landlord for the loss
suffered from such nonpayment by Tenant. In addition, any check returned by the
bank for any reason will be considered late and will be subject to all late
charges plus an additional returned check fee of Twenty Dollars ($20.00). After
two such occasions upon which checks have been returned in any twelve-month
period, Landlord will have the right to require payment by a cashier's check or
money order. Acceptance of any interest or late charge shall not constitute a
waiver of Tenant's default with respect to such nonpayment by Tenant nor prevent
Landlord from exercising any other rights or remedies available to Landlord
under this Lease or at law or in equity, unless the payment of such interest and
late charges is accompanied by all rentals then due and owning (notwithstanding
anything to the contrary in S 20.2.1 below).

1.6 PROPERTY. For the purposes of this Lease, the "Property" shall mean the
Building and any common or public areas or facilities, easements, corridors,
lobbies, sidewalks, loading areas, driveways, landscaped areas, skywalk, parking
garages and lots, and any and all other structures or facilities operated or
maintained in connection with or for the benefit of the Building, and all
parcels or tracts of land on which all or any portion of the Building or any of
the other foregoing items are located, and any fixtures, machinery, equipment,
apparatus, Systems and Equipment (as defined in S 1.6.5 below), furniture and
other personal property located thereon or therein and used in connection
therewith, whether title is held by Landlord or its affiliates. The Property
shall also be deemed to include such other of the Complex's buildings or
structures (and related facilities and parcels on which the same are located) as
Landlord shall have incorporated by reference to the total square footage of the
Building stated in S 1.3 above.

1.6.1 Common Areas. Tenant and its agents, employees, and invitees shall have
the non-exclusive right with others designated by Landlord to the free use of
the common areas in the Property and the Complex for the common areas' intended
and normal purpose. The term common areas shall mean elevators, sidewalks,
parking areas, driveways, hallways, stairways, public restrooms, common
entrances, lobbies, and other similar public areas and access ways.

1.6.2 Athletic Facility. Notwithstanding the foregoing, the common areas do not
include the Building's athletic facility (the "Athletic Facility"), which is an
unsupervised and unattended weight and exercise room and shower facility. Tenant
acknowledges that Landlord presently makes available (but is not obligated under
this Lease to make available) the Athletic Facility for the general use of all
tenants and their officers and employees, subject to such rules and regulations
as Landlord may impose from time to time in its sole and absolute discretion
regarding the use thereof. Tenant shall cause each of its officers and employees
using the Athletic Facility to sign and deliver to Landlord an "Athletic
Facility Use Agreement" in the form attached hereto as Exhibit D as such form
may be revised by Landlord from time to time in its sole and absolute
discretion. Tenant understands and agrees that no individual shall be permitted
use of or access to the Athletic Facility unless and until such individual shall
have first signed and delivered the Athletic Facility Use Agreement to Landlord.
Landlord shall have the right to limit the use of the Athletic Facility in any
manner it may deem necessary, or to discontinue the Athletic Facility
altogether, at any time, in its sole and absolute discretion, and neither Tenant
nor its officers or employees shall be entitled to any compensation, credit,
allowance, or offset of expenses or Rent as a result of any such limitation or
discontinuance.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

1.6.3 Reservation to Landlord. Notwithstanding anything to the contrary herein,
possession of areas necessary for utilities, services, safety, and operation of
the Property, including the Systems and Equipment, telephone closets (whether
located in the common areas or in the Premises), fire exits and stairways,
perimeter walls, space between the finished ceiling of the Premises and the slab
of the floor or roof of the Property there above, and the use thereof, together
with the right to install, maintain, operate, repair, and replace any part of
the Systems and Equipment in, through, under, or above the Premises in locations
that will not materially interfere with Tenant's use of the Premises, are hereby
excepted from both the Premises and the common areas and are reserved by
Landlord and not demised to Tenant. Tenant's access to the telephone closets on
each floor and the Building's main telephone room shall be subject to the Rules
(as defined in S 13.1 below) and shall be permitted only with Landlord's written
consent and under the supervision of Landlord's Building Engineer on each
occasion that such access is sought.

1.6.4 Changes and Alterations of the Property. Landlord reserves the right to
make repairs, alterations, additions, or improvements, structural or otherwise,
in or to the Property or Complex as deemed necessary or desirable in Landlord's
sole and absolute discretion, so long as such repairs or alterations do not
materially and unreasonably interfere with Tenant's access to or beneficial use
of the Premises for their intended purposes. Landlord reserves the right
hereunder to do the following: (i) install, use, maintain, repair, and replace
pipes, ducts, conduits, wires, and appurtenant meters and equipment for service
to the various parts of the Property above the ceiling surfaces, below the floor
surfaces, within the walls, and in the central core areas; (ii) to relocate any
pipes, ducts, conduits, wires, and appurtenant meters and equipment which are
located in the Premises or located elsewhere outside the Premises; (iii) expand
the Building or the Complex; (iv) make changes to the Property or the Complex,
including changes, expansions, and reductions in the location, size, shape, and
number of driveways, entrances, loading and unloading areas, ingress, egress,
direction of traffic, landscaped areas, walkways, parking spaces, and parking
areas; (v) close any of the common areas, so long as reasonable access to the
Premises remains available; (vi) use the common areas while engaged in making
additional improvements, repairs, or alterations to the Property, Complex, or
any portion thereof; and (vii) do and perform such other acts and make such
other changes in, to, or with respect to the Property, Complex, common areas,
and Building as Landlord may deem appropriate. The exercise of any of the
foregoing rights shall not subject Landlord to claims for constructive eviction,
abatement of Rent, damages, or other claims of any kind, except as otherwise
expressly provided in this Lease. If Landlord enters the Premises to exercise
any of the foregoing rights, Landlord shall provide reasonable advance written
or oral notice to Tenant's on-site manager.

1.6.5 Systems and Equipment. As used in this Lease, "Systems and Equipment"
means collectively any existing plant, machinery, transformers, duct work,
intrabuilding network cables and wires that transmit voice, data, and other
telecommunications signals ("INC"), and other equipment, facilities, and systems
designed to supply water, heat, ventilation, air conditioning and humidity or
any other services or utilities, or comprising or serving as any component or
portion of the electrical, gas, steam, plumbing, sprinkler, communications,
alarm, security, or fire/ life/ safety systems or equipment, or any other
mechanical, electrical, electronic, computer or other systems or equipment for
the Property.

2USE

2.1 USE AND ENJOYMENT OF PREMISES. Tenant shall use and occupy the Premises for
executive and general offices and for no other purpose. Notwithstanding anything
contained herein to the contrary, Tenant may use portions of the Premises not to
exceed one hundred fifty (150) usable square feet for the preparation and
reheating of food and beverages, including the use of refrigerators, ice makers,
coffee machines, hot plates, microwave ovens, or similar heating devices (but
not for the actual cooking of food) for service only to Tenant's employees and
business invitees.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 5 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

2.1.1 Suitability. Tenant acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty with respect to the Premises,
the Property, or the Complex, or with respect to the suitability of same for the
conduct of Tenant's business, except as expressly provided in this Lease.
Tenant's acceptance of possession of the Premises shall conclusively establish
that the foregoing were at such time in satisfactory condition. Landlord makes
no representation to Tenant regarding the installation, ownership, location, or
suitability for Tenant's purposes of the INC in the Building.

2.1.2 Insurance Rates. Tenant shall not do or suffer anything to be done in or
about the Premises, nor shall Tenant bring or allow anything to be brought into
the Premises, which will in any way increase the rate of any fire insurance or
other insurance upon the Property or its contents, cause a cancellation of said
insurance, or otherwise affect said insurance in any manner.

2.1.3 Use to Comply with Laws. Tenant shall use the Premises in conformity with
all applicable Laws, as specified in Article 6 below.

2.1.4 Floor Loading. Tenant shall not place or permit to be placed on any floor
a load exceeding eighty (80) pounds per square foot or such lower floor load as
such floor was designed to carry.

which shall fall on the ninetieth (90th) day after the date of Tenant's
execution and delivery of this Lease to Landlord, then, in addition to Tenant's
other rights and remedies, Tenant may terminate this Lease by written notice to
Landlord, whereupon any moneys previously paid by Tenant to Landlord shall be
reimbursed to Tenant.

3.2.2 Landlord's Work. The facilities, materials, and work to be furnished,
installed, and performed in the Premises by Landlord hereunder at Landlord's
sole cost and expense are referred to as the "Work." Any other installations,
materials, and work which may be undertaken by or for the account of Tenant to
prepare, equip, decorate, and furnish the Premises for Tenant's occupancy are
referred to as the "Tenant's Work," which shall be undertaken or installed by
Tenant at Tenant's sole cost and expense and which shall include the
installation of Tenant's furniture, fixtures, office systems, and Tenant's data
and telecommunications cables and wiring. Landlord's Work shall be constructed
in accordance with the approved Plans and all applicable Laws, in a good and
workmanlike manner, free of defects, and using new materials and equipment of
good quality. The parties agree that Landlord's Work shall comprise the
following elements and the following elements only, which Landlord shall
undertake, perform, and install at Landlord's sole cost and expense on a turnkey
basis, as shown on the Space Plan:

 

(a)

removal of the middle office from Suite 306 to open a pathway to Suite 302;

 

(b)

installation of new Building-standard carpet throughout the Premises;

 

(c)

application of new Building-standard paint throughout the Premises; and

 

(d)

delivery of the Premises with all Systems and Equipment serving the same in good
working order and condition.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

3.2.3 Readiness for Occupancy. The Premises shall be deemed ready for occupancy
on the earliest date on which all of the following conditions (the "Occupancy
Conditions") have first been met:

 

(a)

Substantial Completion of Work. The Work has been substantially completed as
determined by Landlord its reasonable discretion and, if applicable, Landlord's
architect has issued a certificate of substantial completion; and it shall be so
deemed notwithstanding the fact that minor or insubstantial details of
construction, mechanical adjustment, or decoration remain to be performed, the
noncompletion of which does not materially interfere with Tenant's beneficial
use of the Premises for their intended purposes;

 

(b)

Access and Services. Reasonable means of access and facilities necessary to
Tenant's use and occupancy of the Premises, including corridors, elevators,
stairways, heating, ventilating, air-conditioning, sanitary, water, and
electrical facilities (but exclusive of parking facilities) have been installed
and are in reasonably good operating order and available to Tenant; and

 

(c)

Required Governmental Approval. If a building permit for the Work is required, a
final inspection card or similar governmental approval (temporary or final) has
been issued by the City of South San Francisco permitting use of the Premises
for office purposes.

3.2.4Tenant Delays. If the occurrence of any of the Occupancy Conditions and
Landlord's preparation of the Premises for occupancy shall be delayed owing to
either (a) any act, omission, or failure of Tenant or any of its employees,
agents, or contractors which shall continue after Landlord shall have given
Tenant reasonable notice that such act, omission, or failure would result in
delay, and such delay shall have been unavoidable by Landlord in the exercise of
reasonable diligence and prudence; or (b) the nature of any items of additional
work or change orders that Landlord undertakes to perform for the account of
Tenant (including any delays incurred by Landlord, after making reasonable
efforts, in procuring any materials, equipment, or fixtures of a kind or nature
not used by Landlord as part of its standard construction) (collectively "Tenant
Delays"), then the Premises shall be deemed ready for occupancy on the date when
they would have been ready but for such Tenant Delays.

3.3 EARLY ENTRY. During any period that Tenant shall be permitted to enter the
Premises prior to the Commencement Date other than to occupy the same (e.g., to
perform alterations or improvements), Tenant shall comply with all terms and
provisions of this Lease, except those provisions requiring the payment of Rent.
If Tenant shall be permitted to enter the Premises prior to the Commencement
Date for the purpose of occupying the same, Rent shall commence on such date at
the rate specified in the Table for the first period during which Rent is
payable after the Commencement Date; and if Tenant shall commence occupying only
a portion of the Premises prior to the Commencement Date, Rent shall be prorated
based on the number of rentable square feet occupied by Tenant. Landlord shall
permit early entry, provided the Premises are legally available and Landlord has
completed any Work required under this Lease. In no event shall Tenant's early
entry extend or shorten the Term of the Lease set forth in S 1.2 above.
Notwithstanding anything to the contrary herein, Tenant shall have the right
enter the Premises free from the obligation to pay Rent for the period
commencing on the date of the parties' full execution and delivery of this Lease
to each other for the limited purposes installing Tenant's furniture and
fixtures and telephone and data equipment, lines, and cabling and otherwise
preparing the Premises for Tenant's occupancy (but not the purpose of conducting
its business therein), provided that Tenant's activity does not interfere with
Landlord's completion of the Work and that Tenant has delivered to Landlord the
insurance certificates and the Security Deposit required hereunder.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 7 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

3.4 FINAL COMPLETION. Substantial completion shall not prejudice Tenant's rights
to require full completion of any remaining items of Work; however, if Landlord
notifies Tenant in writing that the Work is fully completed, and Tenant fails to
object thereto in writing within fifteen (15) days thereafter specifying in
reasonable detail the items of work needed to be completed and the nature of
work needed to complete said items, Tenant shall be deemed conclusively to have
accepted the Work as fully completed (or such portions thereof as to which
Tenant has not so objected).

3.5 NOTICE OF DEFECTS. It shall be conclusively presumed upon Tenant's taking
actual possession of the Premises that the same were in satisfactory condition
(except for latent defects) as of the date of such taking of possession, unless
within thirty (30) days after the Commencement Date Tenant shall give Landlord
notice in writing specifying the respects in which the Premises were not in
satisfactory condition as to patent defects, and Landlord shall repair any such
patent defects of which Landlord received notice from Tenant within thirty (30)
days after the Commencement Date at no cost to Tenant as soon as reasonably
practicable; and as to latent defects, Tenant shall give notice in writing to
Landlord whenever any such latent defect becomes apparent, and Landlord shall
repair any such patent defects at no cost to Tenant as soon as reasonably
practicable.

4ADJUSTMENTS OF RENT

4.1 TAXES AND OPERATING EXPENSES. In addition to the Base Rent and all other
payments due under this Lease, Tenant shall pay to Landlord, in the manner set
forth in this Article 4, as Additional Rent, the following amounts:

 

(a)

Increased Operating Expenses. An amount equal to Tenant's Pro Rata Share of that
portion of Operating Expenses paid by Landlord during each Adjustment Period
which exceeds the amount of Base Operating Expenses (as all of such terms are
defined in S 4.2 below); and

 

(b)

Increased Taxes. An amount equal to Tenant's Pro Rata Share of that portion of
Real Estate Taxes paid by Landlord during each Adjustment Period which exceeds
the amount of Base Real Estate Taxes (as all of such terms are defined in S 4.2
below).

Tenant's Pro Rata Share of (i) such increase in Operating Expenses over the Base
Operating Expenses and (ii) such increase in Real Estate Taxes over the Base
Real Estate Taxes is sometimes referred to collectively herein as the "Rental
Adjustment."

4.2 DEFINITIONS. For the purposes of this Lease, the following definitions shall
apply:

 

(a)

Base Operating Expenses. "Base Operating Expenses" means the total of Operating
Expenses paid by Landlord during calendar year 2019 (the "Base Expense Year"),
as adjusted under S 4.5 below.

 

(b)

Base Real Estate Taxes. "Base Real Estate Taxes" means the total of Real Estate
Taxes paid by Landlord during calendar year 2019 (the "Base Tax Year").

 

(c)

Tenant's Pro Rata Share. "Tenant's Pro Rata Share" as to the Building is the
percentage labeled as such in the Table in S 1.2 and is calculated by dividing
the agreed rentable area of the Premises (numerator) by the agreed rentable area
of the Property (denominator) and expressing the resulting quotient as a
percentage. "Tenant's Pro Rata Share" as to the Complex is the percentage
labeled as such in the Table in S 1.2 as is calculated by dividing the agreed
rentable area of the Premises (numerator) by the agreed rentable area of the
Complex (denominator) and expressing the resulting quotient as a percentage.
Tenant's Pro Rata Share shall be increased during the Term in proportion to any
increase in the area of the Premises in accordance with the formula stated
herein.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

 

(d)

Adjustment Period. "Adjustment Period" as to Operating Expenses and Real Estate
Taxes means each calendar year of which any portion occurs during the Term,
excluding the Base Year and beginning with the first calendar year immediately
following the Base Year.

 

(e)

Real Estate Taxes. "Real Estate Taxes" means all of the following charges,
whether or not now customary or in the contemplation of the parties hereto, and
whether or not general, special, ordinary, or extraordinary, which Landlord
shall pay during any Adjustment Period because of or in connection with the
ownership, leasing, or operation of the Property:

 

(1)

ad valorem real property taxes;

 

(2)

any form of assessment, license fee, license tax, business license fee,
commercial rental tax, levy, charge, fee, tax, or other imposition imposed by
any authority, including any city, county, state, or federal governmental
agency, or any school, agricultural, lighting, transportation, housing,
drainage, or other improvement or special assessment district thereof;

 

(3)

any tax on Landlord's 'right' to rent or 'right' to other income from the
Building or as against Landlord's business of leasing the Building;

 

(4)

any assessment, tax, fee, levy, or charge in substitution, partially or totally,
of any assessment tax, fee, levy or charge previously included within the
definition of Real Estate Taxes, it being acknowledged by Tenant and Landlord
that Proposition 13 was adopted by the voters of the State of California in the
Election of June, 1978, and that assessments, taxes, fees, levies, and charges
may be imposed by governmental agencies for such services as fire protection,
street, sidewalk, and road maintenance, refuse removal, and for other
governmental services formerly provided without charge to property owners or
occupants, and it being the intention of Tenant and Landlord that all such new
and increased assessments, taxes, fees, levies, and charges be included within
the definition of Real Estate Taxes for the purposes of this Lease;

 

(5)

any assessment, tax, fee, levy, or charge allocable to or measured by the area
of the Building or Property or the Rent payable hereunder, including any gross
income tax or excise tax levied by any city, county, state, or federal
governmental agency or any political subdivision thereof with respect to the
receipt of such Rent, or upon or with respect to the possession, leasing,
operating, management, maintenance, alteration, repair, use, or occupancy by
Tenant of the Property or any portion thereof;

 

(6)

any assessment, tax, fee, levy, or charge upon this transaction or any document
to which Tenant is a party, creating or transferring an interest or an estate in
the Building or Property;

 

(7)

any assessment, tax, fee, levy, or charge by any governmental agency related to
any transportation plan, fund, or system instituted within the geographic area
of which the Building is a part; or

 

(8)

reasonable legal and other professional fees, costs and disbursements incurred
in connection with proceedings to contest, determine or reduce Real Estate
Taxes.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 9 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

Exclusions. Notwithstanding the foregoing, Real Estate Taxes shall not include
(A) federal, state, or local income taxes; (B) franchise, gift, transfer,
excise, capital stock, estate, succession, or inheritance taxes; or (C)
penalties or interest for late payment of Real Estate Taxes; (D) taxes or
assessments levied on Landlord's rental income, unless such tax or assessment is
imposed in lieu of real property taxes; (E) taxes or assessments in excess of
the amount which would be payable if such tax or assessment expense were paid in
installments over the longest permitted term; (F) taxes or assessments imposed
on land and improvements other than the Complex; or (G) taxes or assessments
resulting from the improvement of any of the Complex for the sole use of other
occupants.

 

(f)

Operating Expenses. "Operating Expenses" means all expenses, costs, and amounts
(other than Real Estate Taxes) of every kind and nature which Landlord shall pay
during any Adjustment Period of which any portion occurs during the Term,
because of or in connection with the ownership, management, repair, maintenance,
restoration, and/or operation of the Property, including costs of the following:

 

(1)

all expenses, costs, and amounts of every kind and nature which Landlord shall
pay during any Adjustment Period of which any portion occurs during the Term,
because of or in connection with the electricity, power, gas, steam, oil or
other fuel, water, sewer, lighting, heating, air conditioning, and ventilating
delivered to or consumed or used in or on the Property, but excluding the cost
of any utilities provided by a public utility directly to any tenant in the
Complex and/or billed directly and separately by such utility or Landlord to
such tenant by means of separate metering or otherwise;

 

(2)

permits, licenses, and certificates necessary to operate, manage, and lease the

Property;

 

(3)

supplies, tools, equipment, and materials used in the operation, repair, and
maintenance of the Property;

 

(4)

all insurance premiums for any insurance policies deemed necessary or desirable
by Landlord (including workers' compensation, health, accident,

group life, public liability, property damage, earthquake, and fire and extended
coverage insurance for the full replacement cost of the Property as required by
Landlord or its lenders for the Property);

 

(5)

the deductible portion of any claim paid under any insurance policy maintained
by Landlord in connection with its management and operation of the Property,
excluding, however, earthquake insurance deductibles in excess of $50,000 per
occurrence;

 

(6)

accounting, legal, inspection, consulting, concierge, and other services;

 

(7)

services of independent contractors;

 

(8)

compensation (including employment taxes and fringe benefits) of all persons who
perform duties in connection with the operation, maintenance, repair, or
overhaul of the Building or Property, and equipment, improvements, and
facilities located within the Property, including engineers, janitors, painters,
floor waxers, window washers, security, parking personnel, and gardeners;

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

 

(9)

operation and maintenance of a room for delivery and distribution of mail to
tenants of the Building as required by the U.S. Postal Service (including an
amount equal to the fair market rental value of the mail room premises);

 

(10)

management of the Building or Property, whether managed by Landlord or an
independent contractor (including an amount equal to the fair market value of
any on-site manager's office);

 

(11)

rental expenses for (or a reasonable depreciation allowance on) personal
property used in maintenance, operation, or repair of the Property and
installment equipment purchase or equipment financing agreements for such
personal property;

 

(12)

costs, expenditures, or charges (whether capitalized or not) required by any
governmental or quasi-governmental authority after the Commencement Date;

 

(13)

payments under any easement, operating agreement, declaration, restrictive
covenant, or instrument pertaining to the sharing of costs in any planned
development;

 

(14)

amortization of capital expenses (including financing costs) incurred by
Landlord after the Commencement Date in order to (A) comply with Laws, (B)
reduce Property Operating Expenses, or (C) upgrade the utility, efficiency, or
capacity of any Utility or telecommunication systems serving tenants of the
Property;

 

(15)

operation, repair, and maintenance of all Systems and Equipment and components
thereof (including replacement of components); janitorial service; alarm and
security service; window cleaning; trash removal; elevator maintenance; cleaning
of walks, parking facilities, and building walls; removal of ice and snow;
replacement of wall and floor coverings, ceiling tiles, and fixtures in lobbies,
corridors, restrooms and other common or public areas or facilities; maintenance
and repair of the roof and exterior fabric of the Building, including
replacement of glazing as needed; maintenance and replacement of shrubs, trees,
grass, sod, and other landscaped items, irrigation systems, drainage facilities,
fences, curbs, and walkways; repaving and restriping parking facilities; and
roof repairs;

 

(16)

the operation of any on-site maintenance shop(s) and the operation and
maintenance of the Athletic Facility, any other fitness center, conference
rooms, and all other common areas and amenities in the Property;

 

(17)

provision of shuttle busses, shuttle services, and drivers between the Complex
and BART and SFO airport, as required by the Bay Area Regional

Transportation Act and deed covenants and restrictions applicable to the
Complex; and

 

(18)

any other costs or expenses incurred by Landlord which are reasonably necessary
to operate, repair, manage, and maintain the Building and Property in a
first-class manner and condition and which are not otherwise reimbursed by
tenants of the Building.

Exclusions. Notwithstanding the foregoing, Operating Expenses shall not include
(A) depreciation, interest, and amortization on Superior Mortgages

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 11 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

(as defined in S 18.1 below), and other debt costs or ground lease payments, if
any; (B) legal fees in connection with leasing, tenant disputes, or enforcement
of leases; (C) real estate brokers' leasing commissions; (D) improvements or
alterations to tenant spaces; (E) the cost of providing any service directly to,
and reimbursed or paid directly by, any tenant; (F) any costs expressly excluded
from Operating Expenses elsewhere in this Lease; (G) costs of any items to the
extent Landlord receives reimbursement from insurance proceeds or from a third
party (such proceeds to be deducted from Operating Expenses in the year in which
received); (H) capital expenditures, except those expressly permitted above;
provided, all such permitted capital expenditures (together with reasonable
financing charges) shall be amortized for purposes of this Lease over the
shorter of (x) their useful lives (as determined in accordance with generally
accepted accounting principles), or (y) the period during which the reasonably
estimated savings in Operating Expenses equals the expenditures; (I) expense
reserves; (J) costs occasioned by casualties or condemnation; and (K) costs
incurred in connection with the presence of any Hazardous Material, except (i)
to the extent caused by the release or emission of the Hazardous Material in
question by Tenant, its employees, contractors, agents, or business invitees and
(ii) customary and ordinary costs of cleaning the Building and the Property,
including associated parking lots.

4.3 MANNER OF PAYMENT. To provide for current payments of the Rental Adjustment,
Tenant shall pay as Additional Rent during each Adjustment Period an amount
equal to Landlord's estimate of the Rental Adjustment which will be payable by
Tenant for such Adjustment Period. Such payments shall be made in monthly
installments, commencing on the first day of the month following the month in
which Landlord notifies Tenant of the amount it is to pay hereunder and
continuing until the first day of the month following the month in which
Landlord gives Tenant a new notice of the estimated Rental Adjustment. It is the
intention hereunder to estimate from time to time the amount of Tenant's Rental
Adjustment for each Adjustment Period and then to effect a reconciliation in the
following year based on the actual expenses incurred for the preceding
Adjustment Period, as provided in 4.4 below.

4.4 RECONCILIATION. On or before the first day of April of each year after the
first Adjustment Period (or as soon thereafter as is practical), Landlord shall
deliver to Tenant a statement (the "Statement") setting forth the Rental
Adjustment for the preceding year. If the actual Rental Adjustment for the
preceding Adjustment Period exceeds the total of the estimated monthly payments
made by Tenant for such Adjustment Period, Tenant shall pay Landlord the amount
of the deficiency within thirty (30) days of the receipt of the Statement. If
such total of estimated payments made exceeds the actual Rental Adjustment for
such Adjustment Period, then Tenant shall receive a credit for the difference
against payments of Rent next due. If the credit is due from Landlord on the
Expiration Date, Landlord shall pay Tenant the amount of the credit, less any
Rent then due. The obligations of Tenant and Landlord to make payments required
under this S 4.4 shall survive the expiration or earlier termination of the Term
of this Lease.

4.4.1 Changes in Method. So long as Tenant's obligations hereunder are not
materially adversely affected thereby, Landlord reserves the right reasonably to
change from time to time the manner or timing of the foregoing payments. In lieu
of providing one Statement covering Real Estate Taxes and Operating Expenses,
Landlord may provide separate statements, at the same or different times. No
delay by Landlord in providing the Statement (or separate statements) shall be
deemed a default by Landlord or a waiver of Landlord's right to require payment
of Tenant's obligations for actual or estimated Real Estate Taxes or Operating
Expenses. In no event shall a decrease in Real Estate Taxes or Operating
Expenses below the Base Operating Expenses or Base Real Estate Taxes ever
decrease the monthly Base Rent or give rise to a credit in favor of Tenant.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

4.4.2 Proration of Rental Adjustment. If the Term does not commence on January 1
or does not end on December 31, Tenant's obligations to pay estimated and actual
amounts towards Real Estate Taxes and Operating Expenses for such first or final
calendar year shall be prorated to reflect the portion of such year(s) included
in the Term. Such proration shall be made by multiplying the total estimated or
actual (as the case may be) Real Estate Taxes and Operating Expenses for such
calendar year(s), as well as the Base Real Estate Taxes and Base Operating
Expenses, by a fraction, the numerator of which shall be the number of days of
the Term during such calendar year, and the denominator of which shall be three
hundred sixty-five (365).

4.5 GROSS-UP. If the Building is less than ninety-five percent (95%) occupied
during the Base Period or any Adjustment Period, then Operating Expenses and
Real Estate Taxes for the Base Period and/or such Adjusånent Period shall be
"grossed up" to that amount of Operating Expenses and Real Estate Taxes that,
using reasonable projections, would normally have been incurred during the Base
Period and/or such Adjustment Period if the Building had been ninety-five
percent (95%) occupied during the Base Period and/or such Adjustment Period, as
determined in accordance with sound accounting and management practices,
consistently applied. Only those component elements or items of expense of
Operating Expenses and Real Estate Taxes that are affected by variations in
occupancy levels shall be grossed up.

4.6 ADJUSTMENT OF BASE OPERATING EXPENSES. Notwithstanding anything to the
contrary contained in the Lease, the parties agree that Base Operating Expenses
and Operating Expenses for any subsequent Adjustment Period (herein called
"Subsequent Operating Expenses") shall be subject to further adjustment by
Landlord as follows:

 

(a)

Exclusion of Capital Expenditures. Landlord may exclude from Base Operating
Expenses capital expenditures otherwise permitted, provided Landlord shall also
exclude any amortization of such expenditures from Subsequent Operating
Expenses.

 

(b)

Elimination of Recurring Expenses. If Landlord eliminates from any Subsequent
Operating Expenses a category of recurring expenses previously included in Base
Operating Expenses, Landlord may subtract such category from Base Operating
Expenses commencing with such subsequent Adjustment Period.

 

(c)

New Recurring Expenses. If Landlord includes a new category of recurring
Subsequent Operating Expenses not previously included in Base Operating
Expenses, Landlord shall also include an amount (the "Assumed Base Amount") for
such category in Base Operating Expenses commencing in such subsequent
Adjustment Period.

 

(d)

Assumed Base Amount. The "Assumed Base Amount" under S 4.6(c) above shall be the
annualized amount of expenses for such new category in the first Adjustment
Period it is included, reduced by an amount determined in Landlord's sole good
faith discretion (but in no event by an amount less than five percent (5%)) for
each full or partial Adjustment Period that has elapsed during the Term of the
Lease before such Adjustment Period.

4.7 ADJUSTMENT OF REAL ESTATE TAXES. If Base Real Estate Taxes are reduced as
the result of protest, by means of agreement, as the result of legal
proceedings, or otherwise, Landlord may adjust Tenant's obligations for Real
Estate Taxes in all years affected by any refund of taxes following the Base Tax
Year; and Tenant shall pay Landlord within thirty (30)days after notice any
additional amount required by such adjustment for any Adjustment Periods that
have theretofore occurred. Tenant shall be entitled to receive a share of any
refund or abatement of Real Estate Taxes received by Landlord to the extent of
and in proportion to Tenant's actual contribution to the amount of Real Estate
Taxes paid by Landlord during the period to which such refund or abatement
relates, but in no event shall Tenant be entitled to any refund with respect to
Real Estate Taxes paid by Landlord during Tenant's Base Tax Year. If Real Estate
Taxes for any Adjustment Period during the Term or any extension thereof shall
be increased after payment thereof

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 13 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

by Landlord for any reason, including error or reassessment by applicable
governmental authorities, Tenant shall pay Landlord upon demand Tenant's Pro
Rata Share of such increased Real Estate Taxes. Tenant shall pay increased Real
Estate Taxes whether Real Estate Taxes are increased as a result of increases in
the assessment or valuation of the Property (whether based on a sale, change in
ownership, refinancing of the Property, or otherwise), increases in the tax
rates, reduction or elimination of any rollbacks or other deductions available
under current law, scheduled reductions of any tax abatement, as a result of the
elimination, invalidity, or withdrawal of any tax abatement, or for any other
cause whatsoever. Notwithstanding the foregoing, if any Real Estate Taxes shall
be paid based on assessments or bills by a governmental authority using a fiscal
year other than a calendar year, Landlord may elect to average the assessments
or bills for the subject calendar year, based on the number of months of such
calendar year included in each such assessment or bill.

4.8 ALLOCATION WITHIN COMPLEX. So long as the Property shall be part of the
Complex collectively owned or managed by Landlord or its affiliates or
collectively managed by Landlord's managing agent, Landlord may allocate Real
Estate Taxes and Operating Expenses within the Complex and between the buildings
and sfructures comprising the Complex and the parcels on which they are located,
in accordance with sound accounting and management principles. In the
alternative, Landlord shall have the right to determine, in accordance with
sound accounting and management principles, Tenant's Pro Rata Share of Real
Estate Taxes and Operating Expenses based upon the totals of each of the same
for all such buildings and structures, the land constituting parcels on which
the same are located, and all related facilities, including common areas and
easements, corridors, lobbies, sidewalks, elevators, loading areas, parking
facilities, driveways, and other appurtenances and public areas, in which event
Tenant's Pro Rata Share shall be based on the ratio of the rentable area of the
Premises to the rentable area of all buildings in the Complex.

4.9 LANDLORD'S RECORDS. Landlord shall maintain records with respect to Real
Estate Taxes and Operating Expenses and determine the same in accordance with
sound accounting and management practices, consistently applied. Although this
Lease contemplates the computation of Real Estate Taxes and Operating Expenses
on a cash basis, Landlord shall make reasonable and appropriate accrual
adjustments to ensure that each Adjustment Period includes substantially the
same recurring items. Landlord reserves the right to change to a full accrual
system of accounting so long as the same is consistently applied and Tenant's
obligations are not materially adversely affected. Tenant or its representative
shall have the right to examine such records, upon reasonable prior written
notice specifying such records Tenant desires to examine, during normal business
hours at the place or places where such records are normally kept, by sending
such notice no later than forty-five (45) days following the furnishing of the
Statement.

4.10 OTHER TAXES PAYABLE BY TENANT. In addition to the Base Rent and any other
charges to be paid by Tenant hereunder, Tenant shall, as an element of Rent,
reimburse Landlord upon demand for any and all taxes payable by Landlord (other
than net income taxes) which are not otherwise reimbursable under this Lease,
whether or not now customary or within the contemplation of the parties, where
such taxes are upon, measured by, or reasonably attributable to (A) the cost or
value of Tenant's equipment, furniture, fixtures, and other personal property
located at the Premises, or the cost or value of any improvements made in or to
the Premises by or for Tenant, regardless of whether title to such improvements
is held by Tenant or Landlord; (B) the gross or net Rent payable under this
Lease, including any rental or gross receipts tax levied by any taxing authority
with respect to the receipt of the Rent hereunder; (C) the possession, leasing,
operation, management, maintenance, alteration, repair, use, or occupancy by
Tenant of the Premises or any portion thereof; or (D) this transaction or any
document to which Tenant is a party creating or transferring an interest or an
estate in the Premises. Tenant shall pay any rent tax, sales tax, service tax,
transfer tax, value-added tax, or any other applicable tax on the Rent or
services herein or otherwise respecting this Lease.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

4.11 RENT CONTROL. If the amount of Rent or any other payment due under this
Lease violates the terms of any governmental restrictions on such Rent or
payment, then the Rent or payment due during the period of such restrictions
shall be the maximum amount allowable under those restrictions. Upon termination
of the restrictions, Landlord shall, to the extent it is legally permitted,
recover from Tenant the difference between the amounts received during the
period of the restrictions and the amounts Landlord would have received had
there been no restriction.

5SECURITY DEPOSIT

5.1 DEPOSIT FOR SECURITY. Tenant shall deposit with Landlord the amount of
Seventy-Seven Thousand Three Hundred Fifty-Nine Dollars and Eighteen Cents
($77,359.18) (the "Security Deposit") upon Tenant's execution and delivery of
this Lease to Landlord in the form of the letter of credit described in S 5.1.1
below (the "LOC"). The Security Deposit shall serve as security for the prompt,
full, and faithful performance by Tenant of the terms and provisions of this
Lease, including the value of future rents as damages in accordance with
California Civil Code S 1951.2, as set forth in S 20.3 below. Landlord shall not
be required to keep the Security Deposit separate from Landlord's general funds
or pay interest on the Security Deposit.

5.1.1 LOC Requirements. Tenant shall deposit with Landlord as the Security
Deposit the LOC in the form of an unconditional, irrevocable, on-demand,
sight-draft, standby letter of credit in favor of Landlord, issued by any of the
five largest domestic national banking associations with a rating of "A" or
Silicon Valley Bank and a banking office in the San Francisco Bay Area,
permitting partial draws thereon, transferable, and otherwise in a form and
substance reasonably acceptable to Landlord. The LOC shall be irrevocable for a
period of one year and shall by its terms be automatically renewable for
successive one year periods unless both Landlord and Tenant insfruct the issuing
bank otherwise, or the issuing bank provides not less than sixty (60) days prior
written notice thereof to Landlord. In the event of proposed termination of the
LOC, the issuing bank shall notify Landlord by certified mail, return receipt
requested at least sixty (60) days prior to termination. The LOC shall remain in
effect for forty-five (45) days after the expiration date or earlier termination
of the Term or any renewal Term. If for any reason the LOC fails to be in effect
for such term, then Tenant shall be in material default of this Lease and
Landlord shall have all rights and remedies at law or pursuant to this Lease
with respect to an Event of Default, including (but not limited to) the right to
draw the full amount of the LOC and retain the amounts so drawn as additional
security for Tenant's performance of the covenants of this Lease. All costs for
the issuance of said LOC shall be paid by Tenant.

5.1.2 Application of Deposit. In the event that Tenant is in Default hereunder
and fails to cure within any applicable time permitted under this Lease, or in
the event that Tenant owes any amounts to Landlord upon the expiration of this
Lease, Landlord may use or apply the whole or any part of the Security Deposit
for the payment of Tenant's obligations hereunder. The use or application of the
Security Deposit or any portion thereof shall not prevent Landlord from
exercising any other right or remedy provided hereunder or under any Law and
shall not be construed as liquidated damages.

5.1.3 Restoration of Full Deposit. In the event the Security Deposit is reduced
by such use or application, Tenant shall deposit with Landlord, within ten (10)
days after written notice, an amount sufficient to restore the full amount of
the Security Deposit. If the Premises shall be expanded at any time, or if the
Term shall be extended at any increased rate of Rent, the Security Deposit shall
thereupon be proportionately increased.

5.1.4 Disposition of Security Deposit. Within forty-five (45) days after the
Expiration Date or any earlier termination of the Lease, any remaining portion
of the Security Deposit shall be returned to Tenant after deduction of all
amounts due as Rent or otherwise. Tenant expressly waives the provisions of S
1950.7 of the California Civil Code.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 15 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

6COMPLIANCE WITH LAWS

6.1 TENANT'S COMPLIANCE WITH LAWS. Tenant shall use the Premises in compliance
with all applicable federal, state, county, and local governmental and municipal
laws, statutes, ordinances, rules, regulations, codes, decrees, orders, and
other such requirements, and decisions by courts in cases where such decisions
are considered binding precedents in the State of California (the "State"), and
decisions of federal courts applying the laws of the State (collectively
"Laws"). Tenant shall, at its sole cost and expense, promptly comply with each
and all of such Laws, and also with the requirements of any board of fire
underwriters or other similar body now or hereafter constituted to deal with the
condition, use, or occupancy of the Premises, except in the case of required
structural changes not friggered by Tenant's change in its particular use of the
Premises or Tenant's alterations, additions, or improvements therein. Tenant
shall comply with all applicable Laws regarding the physical condition of the
Premises, but only to the extent that the applicable Laws pertain to the
particular manner in which Tenant uses the Premises or the particular use to
which Tenant puts the Premises, if different from that permitted under Article 2
of this Lease. Tenant shall also comply with all applicable Laws which do not
relate to the physical condition of the Premises and with which only the
occupant can comply, such as laws governing maximum occupancy, workplace
smoking, VDT regulations, and illegal business operations, such as gambling. The
judgement of any court of competent jurisdiction or the admission of Tenant in
any judicial action, regardless of whether Landlord is a party thereto, that
Tenant has violated any of such Laws shall be conclusive of that fact as between
Landlord and Tenant.

6.1.1 Code Costs. Notwithstanding anything to the contrary in this Article 6, if
the requirement of any public authority obligates either Landlord or Tenant to
expend money in order to bring the Premises and/or any area of the Property into
compliance with Laws as a result of (a) Tenant's particular use or alteration of
the Premises; (b) Tenant's change in the use of the Premises; (c) the manner of
conduct of Tenant's business or operation of its installations, equipment, or
other property therein; (d) any cause or condition created by or at the instance
of Tenant, other than by Landlord's performance of any work for or on behalf of
Tenant; or (e) breach of any of Tenant's obligations hereunder, then Tenant
shall bear all costs ("Code Costs") of bringing the Premises and/or Property
into compliance with Laws, whether such Code Costs are related to structural or
nonstructural elements of the Premises or Property.

6.2 LANDLORD'S COMPLIANCE WITH LAWS. Landlord represents that on the
Commencement Date Landlord has no actual knowledge of any violation of any
applicable Laws respecting the Premises. During the Term Landlord shall comply
with all applicable Laws regarding the Premises and Property, except to the
extent Tenant must comply under S 6.1 above.

7HAZARDOUS MATERIALS

7.1 REGULATION OF HAZARDOUS MATERIALS. Tenant shall not transport, use, store,
maintain, generate, manufacture, handle, dispose, release, or discharge any
"Hazardous Material" (as defined below) upon or about the Property, nor permit
Tenant's employees, agents, contractors, and other occupants of the Premises to
engage in such activities upon or about the Property. However, the foregoing
provisions shall not prohibit the transportation to and from, and use, storage,
maintenance, and handling within, the Premises of substances customarily used in
offices, provided all of the following conditions are met:

 

(a)

such substances shall be used and maintained only in such quantities as are
reasonably necessary for such permitted use of the Premises, strictly in
accordance with applicable Laws and the manufacturers' instructions therefor;

 

(b)

such substances shall not be disposed of, released, or discharged on the
Property and shall be transported to and from the Premises in compliance with
all applicable Laws, and as Landlord shall reasonably require;

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

 

(c)

if any applicable Laws or Landlord's trash removal cont-actor requires that any
such substances be disposed of separately from ordinary trash, Tenant shall make
arrangements at Tenant's expense for such disposal directly with a qualified and
licensed disposal company at a lawful disposal site (subject to scheduling and
approval by Landlord), and shall ensure that disposal occurs frequently enough
to prevent unnecessary storage of such substances in the Premises; and

 

(d)

any remaining such substances shall be completely, properly, and lawfully
removed from the Property upon expiration or earlier termination of this Lease.

7.1.1 DEFINITION OF HAZARDOUS MATERIAL. The term "Hazardous Material" for
purposes hereof shall mean any chemical, substance, material, or waste or
component thereof which is now or hereafter listed, defined, or regulated as a
hazardous or toxic chemical, substance, material, or waste or component thereof
by any federal, state, or local governing or regulatory body having
jurisdiction, or which would trigger any employee or community "right-to-know"
requirements adopted by any such body, or for which any such body has adopted
any requirements for the preparation or disfribution of an SDS.

7.2 NOTIFICATION OF LANDLORD. Tenant shall promptly notify Landlord of (A) any
enforcement, cleanup, or other regulatory action taken or threatened by any
governmental or regulatory authority with respect to the presence of any
Hazardous Material on the Premises or the migration thereof from or to other
property; (B) any demands or claims made or threatened by any party against
Tenant or the Premises relating to any loss or injury resulting from any
Hazardous Material on or from the Premises; and (C) any matters where Tenant is
required by law to give a notice to any governmental or regulatory authority
respecting any Hazardous Material on the Premises. Landlord shall have the right
(but not the obligation) to join and participate, as a party, in any legal
proceedings or actions affecting the Premises initiated in connection with any
environmental, health, or safety law.

7.3 LIST OF HAZARDOUS MATERIALS. At such times as Landlord may reasonably
request, Tenant shall provide Landlord with a written list identifying any
Hazardous Material then used, stored, or maintained upon the Premises, the use
and approximate quantity of each such material, a copy of any safety data sheet
("SDS") issued by the manufacturer thereof, written information concerning the
removal, transportation, and disposal of the same, and such other information as
Landlord may reasonably require or as may be required by law.

7.4 CLEANUP. If any Hazardous Material is released, discharged or disposed of by
Tenant or any other occupant of the Premises, or their employees, agents, or
contractors, on or about the Property in violation of the foregoing provisions,
Tenant shall immediately, properly, and in compliance with applicable Laws clean
up and remove the Hazardous Material from the Property and any other affected
property and clean or replace any affected personal property (whether or not
owned by Landlord), at Tenant's expense. Such clean up and removal work shall be
subject to Landlord's prior written approval (except in emergencies), and shall
include any testing, investigation, and the preparation and implementation of
any remedial action plan required by any governmental body having jurisdiction
or reasonably required by Landlord. If Tenant shall fail to comply with the
provisions of this S 7.2 within five (5) days after written notice by Landlord,
or such shorter time as may be required by Laws or in order to minimize any
hazard to persons or property, Landlord may (but shall not be obligated to)
arrange for such compliance directly or as Tenant's agent through contractors or
other parties selected by Landlord, at Tenant's expense (without limiting
Landlord's other remedies under this Lease or applicable Laws). To Landlord's
actual knowledge, no action, proceeding, or claim is pending or threatened
regarding the Property concerning any Hazardous Material or pursuant to any
environmental law.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 17 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

7.5 CASUALTY DAMAGE. If any Hazardous Material is released, discharged, or
disposed of on or about the Property and such release, discharge, or disposal is
not caused by Tenant or other occupants of the Premises, or their employees,
agents, or contractors, such release, discharge, or disposal shall be deemed
casualty damage under Article 15 to the extent that the Premises or common areas
serving the Premises are affected thereby; in such case, Landlord and Tenant
shall have the obligations and rights respecting such casualty damage provided
under Article 15 of this Lease.

7.6 REFRIGERANT. Tenant shall not install any refrigerant-containing systems or
equipment, including refrigerators, freezers, supplemental HVAC systems or
self-contained air conditioners, without Landlord's prior approval, which
Landlord may withhold in its sole discretion. Unless Tenant shall have obtained
Landlord's prior written approval to install existing equipment after an
inspection, at Tenant's sole cost and expense, by Landlord's engineer for
defects and proper proposed installation in the Premises, all
refrigerant-containing equipment and/or systems which Tenant installs in the
Premises shall be new. Whether Tenant's refrigerant-containing equipment or
systems are defective and are properly installed shall be determined at the sole
discretion of Landlord's engineer. If Tenant wishes to install any
refrigerant-containing equipment or systems, Tenant shall obtain and provide
Landlord with copies of all required permits associated with such equipment or
systems.

7.6.1 Removal of Refrigerant. Notwithstanding anything to the contrary in this
Lease, Tenant shall remove all refrigerant and refrigerant-containing equipment
and/or systems installed in the Premises by or on behalf of Tenant prior to the
Expiration Date of this Lease. Prior to the removal of any such refrigerant or
refrigerant-containing equipment and/or systems, Tenant shall submit to Landlord
for Landlord's approval, the names of Tenant's contactors and all plans and
specifications for such removal. Tenant and Tenant's contractors shall comply
with all legal requirements, industry practices and rules established by
Landlord in performing such removal work. Tenant shall repair any damage to the
Property or the Systems and Equipment associated with such removal, and Tenant
shall be responsible for the costs associated with restoring the Property to the
condition which existed immediately prior to any modification undertaken by
Landlord in order to accornmodate Tenant's refrigerant-containing equipment or
systems.

8SERVICES AND UTILITIES

8.1 LANDLORD'S SERVICES. Landlord agrees to provide, on the terms and conditions
specified herein, the following services and Utilities for Tenant's use and
consumption in the Premises, the cost of which shall be included in Operating
Expenses and reimbursed to Landlord in accordance with S 4.1 above:

 

(a)

Electricity. Electricity for standard office lighting fixtures and for equipment
and accessories customary for offices, provided (i) the connected electrical
load of all the same does not exceed an average of four (4) watts per usable
square foot of the Premises (or such lesser amount as may be available, based on
the safe and lawful capacity of the existing electrical circuit(s) and
facilities serving the Premises); (ii) the electricity will be at nominal 120
volts, single phase (or 110 volts, depending on available service in the
Building); and (iii) the safe and lawful capacity of the existing electrical
circuit(s) serving the Premises is not exceeded. Landlord will permit its
elect-ic feeders, risers, and wiring servicing the Premises to be used by Tenant
to the extent available and safely capable of being used for such purpose.

 

(b)

Telecommunications Interface. Interface with the telephone network at the
demarcation point or minimum point of enty ("MPOE") supplied by the local
regulated public utility by means of Landlord's NC consisting of cable pairs
with a capacity consistent with the engineering standards to which the Building
was designed.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

 

(c)

HVAC. Heat, ventilation, and air-conditioning ("HVAC") to provide a temperature
required, in Landlord's reasonable opinion and in accordance with applicable
Laws, for the comfortable occupancy of the Premises during business hours (as
defined in S 8.1.1 below). Landlord shall not be responsible for inadequate
air-conditioning or ventilation to the extent the same occurs because Tenant
uses any item of equipment consuming more than 500 watts at rated capacity
without providing adequate air-conditioning and ventilation therefor.

 

(d)

Water. Water for drinking, lavatory and toilet purposes at those points of
supply provided for nonexclusive general use of other tenants at the Property.

 

(e)

Janitorial Services. Customary office cleaning and trash removal service Monday
through Friday or Sunday through Thursday in and about the Premises.

 

(f)

Elevator Services. Operatorless passenger elevator service and freight elevator
service (if the Property has such equipment serving the Premises, and subject to
scheduling by Landlord) in common with Landlord and other tenants and their
contractors, agents, and visitors.

8.1.1 Business Hours. The term business hours in this Lease shall mean the hours
from 8:00 a.m. until 6:00 p.m. on Monday through Friday and from 9:00 a.m. until
1:00 p.m. on Saturday throughout the year, except for New Year's Day,
Presidents' Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day,
Christmas Day, and any other federally-observed holiday which may be created
during the Term ("Holidays").

8.2 ADDITIONAL ELECTRICAL CAPACITY. Any additional risers, feeders, or other
equipment or service proper or necessary to supply Tenant's electrical
requirements will be installed by Landlord, upon written request of Tenant, at
the sole cost and expense of Tenant, if, in Landlord's sole judgement, the same
are necessary and will not cause permanent damage or injury to the Property, the
Premises, or the Systems and Equipment or cause or create a dangerous or
hazardous condition or entail excessive or unreasonable alterations, repairs, or
expense or interfere with or disturb other tenants or occupants. Rigid conduit
only will be allowed.

8.2.1 Approved Electrical Load. Tenant agrees not to connect any additional
electrical equipment of any type to the building electric distribution system,
beyond that on Tenant's approved plans for initial occupancy, other than lamps,
typewriters, and other office machines which consume comparable amounts of
electricity or other electrical equipment which in the aggregate consumes the
same amount of electricity as those approved for initial occupancy and will not
result in any overload of electrical circuits, lines, or wiring, without
Landlord's prior written consent. In no event shall Tenant use or install any
fixtures, equipment, or machines the use of which in conjunction with other
fixtures, equipment, and machines in the Premises would result in an overload or
the electrical circuits servicing the Premises. Tenant covenants and agrees that
at all times its use of electric current shall never exceed the capacity of the
feeders to the Building or the risers or wiring installation existing at the
time in question.

8.3 ADDITIONAL TELECOMMUNICATIONS CAPACITY. If Tenant desires any
telecommunications capacity in excess of that available as of the Commencement
Date in the form of the INC between the MPOE and the telephone closet nearest
the Premises and provided pursuant to S 8.1 above, Tenant shall bear the cost of
installing additional risers or INC or replacing existing INC serving the
Premises pursuant to Article 9 below.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 19 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

8.4 REPLACEMENT BULBS AND TUBES. Tenant shall furnish, install, and replace, as
required, all non-building-standard lighting tubes, lamps, bulbs, and ballasts
required in the Premises, at Tenant's sole cost and expense. All lighting tubes,
lamps, bulbs, and ballasts so installed become Landlord's property upon the
expiration or sooner termination of this Lease.

8.5 TWENTY-FOUR HOURS ACCESS. Subject to the provisions of S 8.8, Tenant, its
employees, agents, and invitees shall have access to the Premises twenty-four
(24) hours a day, seven (7) days a week. Landlord may restrict access outside of
business hours by requiring persons to show a badge or identification card
issued by Landlord. Landlord shall not be liable for denying entry to any person
unable to show the proper identification. Landlord may without liability
temporarily close the Building if required because of a life-threatening or
Building-threatening situation.

8.6 EXTRA SERVICES. Landlord shall, subject to all applicable Laws, seek to
provide such utilities or services in excess of those Landlord is required to
provide under S 8.1 above as Tenant may from time to time request, if the same
are reasonable and feasible for Landlord to provide and do not involve
modifications or additions to the Property or the Systems and Equipment and if
Landlord shall receive Tenant's request within a reasonable period prior to the
time such extra utilities or services are required. Landlord may comply with
written or oral requests by any officer or employee of Tenant, unless Tenant
shall notify Landlord of, or Landlord shall request, the names of authorized
individuals (up to three (3) for each floor on which the Premises are located)
and procedures for written requests. Tenant shall, for such extra utilities or
services, pay such charges as Landlord shall from time to time establish.

8.6.1 Extraordinary Service Usage. If Tenant shall utilize Building services for
the Premises at any time other than during business hours, Landlord shall
furnish such extraordinary services (excluding air-conditioning, except as
provided below) at Landlord's then-current prevailing rate for such services. In
addition to the foregoing services, if Tenant shall require air-conditioning
service for the Premises at any time other than during business hours, Landlord
shall, upon reasonable advance notice from Tenant, furnish such after-hours
air-conditioning service at Landlord's then-current prevailing rate for such
services as a separate charge; provided, however, in the event Tenant requests
such after-hours air-conditioning service at a time not immediately preceding or
immediately succeeding times when "regular hours" service is being furnished
hereunder, then Tenant must request not less than five (5) hours of after-hours
air-conditioning service. Notwithstanding anything contained herein to the
contrary, Landlord's prevailing rate for the extraordinary services described
herein shall be subject to increase from time to time as Landlord may reasonably
determine.

8.6.2 Payment for Excess Usage. All charges for extra utilities or services or
those requested outside business hours shall be due at the same time as the
installment of Base Rent with which the same are billed, or if billed
separately, shall be due within thirty (30) days after such billing.

8.6.3 Changes in HVAC System. Use of the Premises, or any part thereof, in a
manner exceeding the design conditions (including occupancy and connected
electrical load) for the heating or cooling units in the Premises, or
rearrangement of partitioning which interferes with normal operation of the HVAC
system in the Premises, may require changes in the HVAC system servicing the
Premises. Such changes shall be made by Tenant, at its expense, as Tenant's
Changes pursuant to Article 9. Tenant shall not change or adjust any closed or
sealed thermostat or other element of the HVAC system without Landlord's express
prior written consent.

8.6.4 Separate Metering. Landlord may install and operate meters or any other
reasonable system for monitoring or estimating any services or utilities used by
Tenant in excess of those required to be provided by Landlord under this Article
8 (including a system for Landlord's engineer reasonably to estimate any such
excess usage). If such system indicates such excess services or utilities,
Tenant shall pay Landlord's reasonable charges for installing and operating such
system and any supplementary air-conditioning, ventilation, heat, electrical, or
other systems or equipment (or

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

adjustments or modifications to the existing Systems and Equipment), and
Landlord's reasonable charges for such amount of excess services or utilities
used by Tenant. If Tenant's use of extra utilities or services causes Landlord's
regulated baseline quantities of water, gas, electricity, or any other utility
or service to be exceeded, Tenant shall pay for such excess quantities of such
utilities or services at the rate which is imposed upon Landlord for quantities
in excess of the regulated baseline. In addition, Tenant shall pay prior to
delinquency any fine or penalty which may be imposed upon or assessed against
Landlord or the Building or the Property by virtue of Tenant's excess usage of
any services or utilities, including water, gas, and electricity.

8.6.5 Supplemental HVAC. If Tenant operates a supplemental HVAC unit in the
Premises for cooling of a dedicated server room or otherwise, whether such unit
is was existing on the Commencement Date, installed by Landlord as part of
Landlord's Work to prepare the Premises for Tenant's occupancy, or installed
later by Tenant as a Tenant's Change, Tenant shall pay to Landlord as an extra
service charge all costs of operating such supplementary HVAC unit in accordance
with the provisions of S 8.6.4 above as determined by separate submetering or
the reasonable estimate of Landlord's engineer.

8.7 INTERRUPTION OF SERVICES. Landlord does not warrant that any services or
utilities provided hereunder for Tenant's use in the Premises will be free from
shortages, failures, variations, or interruptions caused by repairs,
maintenance, replacements, improvements, alterations, changes of service,
strikes, lockouts, labor controversies, accidents, inability to obtain services,
fuel, steam, water or supplies, governmental requirements or requests, or other
causes beyond Landlord's reasonable control, including interference with light
or other incorporeal hereditaments and any interruption in services or any
failure to provide services to Landlord by a designated utility company at the
demarcation point at which Landlord accepts responsibility for such service or
at any point prior thereto, which interference impedes Landlord in furnishing
plumbing, HVAC, electrical, sanitary, life safety, elevator, telecommunications,
or other Building services, utilities, or the Systems and Equipment. None of the
same shall be deemed an eviction or disturbance of Tenant's use and possession
of the Premises or any part thereof, shall render Landlord liable to Tenant for
abatement of Rent, or shall relieve Tenant from performance of Tenant's
obligations under this Lease. Landlord in no event shall be liable for damages
by reason of loss of profits, business interruption, or other compensatory or
consequential damages.

8.8 SAFETY AND SECURITY DEVICES, SERVICES, AND PROGRAMS. The parties acknowledge
that safety and security devices, services, and programs provided by Landlord,
if any, while intended to deter crime and ensure safety, may not in given
instances prevent theft or other criminal acts or ensure safety of persons or
property, and such devices, services and programs shall not under any
circumstances be deemed to be a guaranty, representation, or warranty by
Landlord to Tenant or any third parties as to the safety or protection of person
or property. The risk that any safety or security device, service, or program
may not be effective, or may malfunction, or be circumvented by a criminal, is
assumed by Tenant with respect to Tenant's property and interests; and Tenant
shall obtain insurance coverage to the extent Tenant desires protection against
such criminal acts and other losses, as further described in Article 14. Tenant
agrees to cooperate in any reasonable safety or security program developed by
Landlord or required by Law.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 21 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

9TENANT'S CHANGES

9.1 TENANT'S REQUESTED CHANGES. Tenant may, subject to S 9.2 below, from time to
time during the Term of this Lease, at its expense, make such alterations,
additions, installations, substitutions, improvements, and decorations
(collectively "Tenant's Changes") in and to the Premises as Tenant may
reasonably consider necessary for the conduct of its business in the Premises
(except for changes which would require modification of the Property outside the
Premises), on the following conditions:

 

(a)

the outside appearance or the strength of the Building or of any of its
structural parts shall not be affected, and Tenant shall cause no penetration of
the roof or the exterior fabric of the Building;

 

(b)

no part of the Building outside of the Premises shall be physically affected;

 

(c)

the proper functioning of any of the Systems and Equipment shall not be
adversely affected, and the usage of such systems by Tenant shall not be
increased;

 

(d)

no such change shall require the addition of new INC riser cable or expand the
number of telephone pairs dedicated to the Premises by the Buildings'
telecommunications engineering design;

 

(e)

in performing the work involved in making such changes, Tenant shall be bound by
and observe all of the conditions and covenants contained in the following
sections of this Article 9; and

 

(f)

with respect to Tenant's Changes, Tenant shall make all arrangements for, and
pay all expenses incurred in connection with, use of the freight elevators
servicing the Premises.

9.2 PLANS AND APPROVAL. Before proceeding with any Tenant's Changes, Tenant
shall advise Landlord thereof and arrange a meeting with the Building Manager,
the Building Architect, and/or the Building Contractor, as required by Landlord
in relation to the scope of the proposed Changes. Except in extraordinary
circumstances which would reasonably require an exception, all work to be
performed in the Building shall be performed by the Building Contractor on the
basis of plans and drawings prepared by the Building Architect. If Landlord
grants permission for Tenant to utilize another contractor and/or architect for
its Changes, before proceeding with any Tenant's Changes, Tenant shall submit to
Landlord plans and specifications and all changes and revisions thereto for the
work to be done for Landlord's reasonable approval; and Tenant shall, upon
demand of Landlord, pay to Landlord the reasonable costs incurred and paid to
third parties by Landlord for the review of such plans and specifications and
all changes and revisions thereto by its architect, engineer, and other
consultants. Landlord may as a condition of its approval require Tenant to make
reasonable revisions in and to the plans and specifications. Landlord may
require Tenant to post a bond or other security reasonably satisfactory to
Landlord to insure the completion of such change. If Landlord consents to any
Tenant's Changes or supervises the work of constructing any Tenant's Changes,
such consent or supervision shall not be deemed a warranty as to the adequacy of
the design, workmanship, or quality of materials, and Landlord hereby expressly
disclaims any responsibility or liability for the same. Landlord shall under no
circumstances have any obligation to repair, maintain, or replace any portion of
such work. Notwithstanding anything to the contrary herein, provided Tenant has
given Landlord not less than thirty (30) days' advance written notice of the
proposed construction and a detailed description of the work to be performed,
Tenant may construct non-structural Changes in the Premises without Landlord's
prior approval, if the cost of any such project does not exceed Twenty-Five
Thousand Dollars ($25,000); provided, however, that Landlord reserves right to
require reasonable changes in the proposed Change in its reasonable discretion.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

9.2.1 As-Built Plans. Within thirty (30) days after completion of Tenant's
Changes requiring the submission of plans to Landlord, Tenant shall furnish to
Landlord a complete set of "as-built" plans and specifications.

9.3 PERMITS AND PERFORMANCE. Tenant, at its expense, shall obtain all necessary
governmental permits and certificates for the commencement and prosecution of
Tenant's Changes and for final approval thereof upon completion and shall
furnish copies thereof to Landlord. Tenant shall cause Tenant's Changes to be
performed in compliance therewith and with all applicable Laws and requirements
of public authorities and with all applicable requirements of insurance bodies,
and in good and workmanlike manner, using new materials and equipment at least
equal in quality and class to the original installations in the Property.
Tenant's Changes shall be performed in such manner as not unreasonably to
interfere with, delay, or impose any additional expense upon Landlord in the
renovation, maintenance, or operation of the Property or any portion thereof,
unless Tenant shall indemnify Landlord therefor to the latter's reasonable
satisfaction.

9.4 CONTRACTORS. All electrical, mechanical, and plumbing work in connection
with Tenant's Changes shall be performed by Landlord's contractors at Tenant's
expense. If Tenant shall request any electrical, mechanical, or plumbing work in
connection with Tenant's Changes, Landlord shall request Landlord's contractors
to furnish Tenant with prices to perform the same prior to prosecuting same. In
addition to the foregoing, and notwithstanding anything to the contrary in this
Article 9, Landlord may, at Landlord's option, require that the work of
constructing any Tenant's Changes be performed by Landlord's contractor, in
which case the cost of such work shall be paid for before commencement of the
work.

9.5 SUPERVISION AND FEE. Landlord may require that all work of constructing
Tenant's Changes be performed under Landlord's supervision. If Landlord does not
elect to require that Tenant use Landlord's contractor, and if Tenant chooses to
use its own contractor for the work of constructing Tenant's Changes, Tenant
shall pay to Landlord upon completion of any such work by Tenant's contractor an
administrative fee of fifteen percent (15%) of the cost of the work, to cover
Landlord's overhead in reviewing Tenant's plans and specifications and
performing any supervision of the work of Tenant's Changes. If Tenant chooses to
use Landlord's contractor for such work, Tenant shall pay to Landlord upon
completion an administrative fee equal to five percent (5%) of the cost of the
work.

9.6 RESTORATION OF FIXTURES. If any of Tenant's Changes shall involve the
removal of any fixtures, equipment, or other property in the Premises which are
not Tenant's Property (as defined in Article 10), such fixtures, equipment, or
other property shall be promptly replaced, at Tenant's expense, with new
fixtures, equipment, or other property (as the case may be) of like utility and
at least equal value, unless Landlord shall otherwise expressly consent in
writing; and Tenant shall, upon Landlord's request, store and preserve, at
Tenant's sole cost and expense, any such fixtures, equipment or property so
removed and shall return same to Landlord upon the expiration or sooner
termination of this Lease. Notwithstanding anything to the contrary herein,
Landlord shall have no right to require Tenant to remove any alterations unless
it notifies Tenant at the time it consents to an alteration that it shall
require such alteration to be removed.

9.7 MECHANIC'S LIENS. Tenant shall keep the Property and Premises free from any
mechanic's, materialman's, or similar liens or other such encumbrances,
including the liens of any security interest in, conditional sales of, or
chattel mortgages upon, any materials, fixtures, or articles so installed in and
constituting part of the Premises, in connection with any Tenant's Changes on or
respecting the Premises not performed by or at the request of Landlord and shall
indemnify, defend, protect, and hold Landlord harmless from and against any
claims, liabilities, judgements, or costs (including attorneys' fees) arising
out of the same or in connection with any such lien, security interest,
conditional sale or chattel mortgage or any action or proceeding brought
thereon. Tenant shall give Landlord written notice at least twenty (20) days
prior to the commencement of work on any Tenant's Change in the Premises (or
such additional time as may be necessary under applicable Laws), in order to
afford Landlord the opportunity of posting and recording appropriate notices of
nonresponsibility. Tenant shall remove any such lien or encumbrance by

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 23 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

bond or otherwise within thirty (30) days after written notice by Landlord; and
if Tenant shall fail to do so, Landlord may pay the amount necessary to remove
such lien or encumbrance, without being responsible for investigating the
validity thereof. The amount so paid shall be deemed Additional Rent under this
Lease payable upon demand, without limitation as to other remedies available to
Landlord under this Lease. Nothing contained in this Lease shall authorize
Tenant to do any act whichshall subject Landlord's title to the Property or
Premises to any liens or encumbrances, whether claimed by operation of law or
express or implied contract. Any claim to a lien or encumbrance upon the
Property or Premises arising in connection with any Work on or respecting the
Premises not performed by or at the request of Landlord shall be null and void,
or, at Landlord's option, shall attach only against Tenant's interest in the
Premises and shall in all respects be subordinate to Landlord's title to the
Property and Premises.

9.8 NOTICES OF VIOLATION. Tenant, at its expense, and with diligence and
dispatch, shall procure the cancellation or discharge of all notices of
violation arising from or otherwise connected with Tenant's Changes which shall
be issued by any governmental, public, or quasi-public authority having or
asserting jurisdiction. However, nothing herein contained shall prevent Tenant
from contesting, in good faith and at its own expense, any such notice of
violation, provided that Landlord's rights hereunder are in no way compromised
or diminished thereby.

9.9 INDUSTRIAL RELATIONS. Tenant agrees that the exercise of its rights pursuant
to the provisions of this Article 9 or any other provision of this Lease shall
not be done in a manner which would create any work stoppage, picketing, labor
disruption, or dispute or violate Landlord's union contracts affecting the
Property and/or Complex or interfere with the business of Landlord or any Tenant
or occupant of the Building. Tenant shall, immediately upon notice from
Landlord, cease any activity, whether or not permitted by this Lease, giving
rise to such condition. If Tenant fails to do so, Landlord, in addition to any
rights available to it under this Lease and pursuant to Law, shall have the
right to an ex parte injunction without notice.

10TENANT'S PROPERTY

10.1 FIXTURES AND IMPROVEMENTS. All fixtures, equipment, improvements,
alterations, and appurtenances attached to or built into the Premises at the
commencement of or during the Term of this Lease, including cabinets, sinks,
faucets, appliances, hot water heaters, etc. (collectively "Improvements"),
whether or not by or at the expense of Tenant, shall be and remain a part of the
Premises, shall be deemed the property of Landlord, and shall not be removed by
Tenant, except as expressly provided in Article 11 below.

10.2 TENANT'S PROPERTY AND TRADE FIXTURES. All movable partitions, trade
fixtures, office machinery and equipment, communications equipment, and computer
equipment (whether or not attached to or built into the Premises) which are
installed in the Premises by or for the account of Tenant, without expense to
Landlord and which can be removed without structural damage to the Property, and
all furniture, furnishings, and other articles of movable personal property
owned by Tenant and located in the Premises (collectively "Tenant's Property")
shall be and shall remain the property of Tenant and may be removed by it at any
time during the Term of this Lease; provided that if any of Tenant's Property is
removed, Tenant or any party or person entitled to remove same shall repair or
pay the cost of repairing any damage to the Premises or to the Property
resulting from such removal. Any equipment or other property for which Landlord
shall have granted any allowance or credit to Tenant or which has replaced such
items originally provided by Landlord at Landlord's expense shall not be deemed
to have been installed by or for the account of Tenant, without expense to
Landlord, and shall not be considered Tenant's Property.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

11CONDITION UPON SURRENDER

11.1 CONDIT10N AND RESTORATION. At or before the Expiration Date or the date of
any earlier termination of this Lease, or as promptly as practicable using
Tenant's best efforts after such an earlier termination date, Tenant, at its
expense, shall do all of the following:

 

(a)

surrender possession of the Premises in as good condition as existed on the
Commencement Date, ordinary wear and tear casualties, condemnation, Hazardous
Materials (other than those released or emitted by Tenant, its employees,
contractors, invitees, or other occupants of the Premises), alterations, or
other interior improvements which Tenant is permitted to surrender at the
termination of this Lease and repairs that Tenant is not responsible for under
this Lease excepted;

 

(b)

surrender all keys, any key cards, and any parking stickers or cards to Landlord
and give Landlord in writing the combinations of any locks or vaults then
remaining in the Premises;

 

(c)

remove from the Premises all of Tenant's Property, including any data wiring and
cabling that Tenant has installed, except such items thereof as Tenant shall
have expressly agreed in writing with Landlord were to remain and to become the
property of Landlord; and

 

(d)

fully repair any damage to the Premises or the Property resulting from such
removal.

Tenant's obligations herein shall survive the expiration or earlier termination
of the Lease, unless expressly provided to the contrary herein. All Improvements
and other items in or upon the Premises (except Tenant's Property), whether
installed by Tenant or Landlord, shall be Landlord's property and shall remain
upon the Premises, all without compensation, setoff, allowance, or credit to
Tenant; provided, however, that if Landlord so directs by notice at the time it
gives consent, Tenant shall promptly remove such of the Improvements in the
Premises as are designated in such notice and shall restore the Premises to
their condition prior to the installation of such Improvements. Notwithstanding
the foregoing, Landlord shall not require removal of customary office
improvements installed as part of Landlord's Work under S 3.2 above (except as
expressly provided to the contrary therein), or installed by Tenant with
Landlord's written approval (except as expressly required by Landlord in
connection with granting such approval).

11.2 TENANT'S FAILURE TO REMOVE OR RESTORE. If Tenant shall fail to perform any
repairs or restoration or fail to remove any items from the Premises as required
under this Article 11, Landlord may do so, and Tenant shall pay Landlord the
cost thereof upon demand. All property removed from the Premises by Landlord
pursuant to any provisions of this Lease or any Law may be handled or stored by
Landlord at Tenant's expense, and Landlord shall in no event be responsible for
the value, preservation, or safekeeping thereof. All property not removed from
the Premises or retaken from storage by Tenant within thirty (30) days after
expiration or earlier termination of this Lease or Tenant's right to possession
shall at Landlord's option be conclusively deemed to have been conveyed by
Tenant to Landlord as if by bill of sale without payment by Landlord. Unless
prohibited by applicable Laws, Landlord shall have a lien against such property
for the costs incurred in removing and storing the same.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 25 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

12REPAIRS AND MAINTENANCE

12.1 TENANT'S CARE OF PREMISES. Except for customary cleaning and trash removal
provided by Landlord under S 8.1 above and damage covered under Article 15,
Tenant shall keep the Premises in good and sanitary condition, working order,
and repair, including carpet, wall-covering, doors pertinent to and within the
Premises, plumbing, all telecommunications cables and wiring within Tenant's
Premises ("IW") from the interface of such IW with the INC, and other fixtures,
equipment, alterations, and improvements, whether installed by Landlord or
Tenant. In addition, Tenant, at its expense, shall promptly make all repairs,
ordinary or extraordinary, interior or exterior, structural or otherwise, in and
about the Premises and the Property, as shall be required by reason of (a) the
performance or existence of Tenant's Work or Tenant's Changes; (b) the
installation, use, or operation of Tenant's Property in the Premises; (c) the
moving of Tenant's Property in or out of the Building; or (d) the misuse or
neglect of Tenant or any of its employees, agents, or contractors. Tenant, at
its expense, shall replace all doors or other glass that are scratched, damaged,
or broken in or about the Premises during the Term and shall be responsible for
all repairs, maintenance, and replacement of wall and floor coverings in the
Premises and for the repair and maintenance of all lighting fixtures therein.
All repairs except for emergency repairs made by Tenant as provided herein shall
be performed by contractors or subcontractors approved in writing by Landlord
prior to commencement of such repairs, which approval shall not be unreasonably
withheld or delayed. If Tenant does not promptly make such arrangements,
Landlord may, but need not, make such repairs, maintenance, and replacements,
and the costs paid or incurred by Landlord therefor shall be reimbursed by
Tenant promptly after request by Landlord. Notwithstanding anything to the
contrary herein, Landlord shall perform and construct, and Tenant shall have no
responsibility to perform or construct, any repair, maintenance or improvements
(i) necessitated by the acts or omissions of Landlord or any other occupant of
the Building, or their respective agents, employees, or contractors; (ii) for
which Landlord has a right of reimbursement from others; (iii) to the structural
portions of the Premises, including foundations and areas beneath foundations;
or (iv) to the heating, ventilating, air conditioning, electrical, water, sewer,
and plumbing systems serving the Building.

12.2 LANDLORD'S CARE OF PROPERTY. Landlord, at its expense, shall keep and
maintain the common areas of the Property and the Systems and Equipment serving
the Premises in good working order, condition, and repair and shall make all
repairs, structural and otherwise, interior and exterior, as and when needed in
or about the Premises, except for those repairs for which Tenant is responsible
pursuant to S 12.1 above or any other provisions of this Lease. Landlord shall
maintain and repair all INC in the Building, and Tenant shall have no right to
make repairs to INC. The cost of Landlord's maintenance and repairs pursuant to
this Article 12 shall be reimbursed to Landlord to the extent provided in
Article 4 above.

12.3 WAIVER BY TENANT. Tenant waives the benefits of any statute now or
hereafter in effect which would otherwise afford Tenant the right to make
repairs at Landlord's expense or to terminate this Lease because of Landlord's
failure to keep the Premises in good order, condition, and repair.

13RULES AND REGULATIONS

13.1 OBSERVANCE AND MODIFICATION. Tenant and its employees and agents shall
faithfully observe and comply with the Rules and Regulations attached hereto as
Exhibit C (the "Rules") and such reasonable changes therein (whether by
modification, elimination, or addition) as Landlord at any time or times
hereafter may make and communicate in writing to Tenant, so long as such changes
do not unreasonably affect the conduct of Tenant's business in the Premises,
except as required by any applicable Law; provided, however, that in case of any
conflict or inconsistency between the provisions of this Lease and any of the
Rules as originally promulgated or as changed, the provisions of this Lease
shall control.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

13.2 APPLICATION TO TENANT. Nothing in this Lease shall be construed to impose
upon Landlord any obligation to Tenant to enforce the Rules or the terms,
covenants, or conditions in any other lease, as against any other tenant, and
Landlord shall not be liable to Tenant for violation of the same by any other
tenant or its employees, agents, or visitors.

14INSURANCE AND INDEMNIFICATION

14.1 TENANT'S INSURANCE. Tenant shall obtain and maintain in effect at all times
during Tenant's possession of the Premises the following insurance coverages and
policies:

14.1.1 Liability Insurance. Tenant shall maintain a policy of commercial general
liability insurance, which shall include coverages for (a) personal injury; (b)
broad-form contractual liability; and (c) broad-form property damage liability.
The minimum limits of liability shall be a combined single limit with respect to
each occurrence of not less than Two Million Dollars ($2,000,000) and an
aggregate limit of not less than Three Million Dollars ($3,000,000). Such limits
may be met through any combination of primary and excess liability policies,
provided that any umbrella or excess liability policy shall be in following
form. The policy shall contain a cross-liability endorsement and a severability
of interest clause. Tenant shall increase the insurance coverage as required by
Landlord's lender or if Landlord's insurance consultant believes that the
coverage is not adequate.

14.1.2 Tenant's Business Auto Liability Insurance. Tenant shall maintain
business auto liability insurance with an "any auto, owned, non-owned, and
hired" endorsement in an amount not less than Two Million Dollars ($2,000,000)
combined single limit.

14.1.3 Tenant's Business Personal Property Insurance. Tenant shall maintain on
all of its business personal property, including valuable business papers and
accounts receivable; operating supplies; inventory; and furniture, fixtures, and
equipment (whether owned, leased, or rented) (collectively "Business Personal
Property") an "all risk" property damage insurance policy including coverages
for sprinkler leakage and containing an agreed amount endorsement (or, if
applicable, a business owner's policy with a no-coinsurance provision) in an
amount not less than one hundred percent (100%) of the full replacement cost
valuation of such Business Personal Property. The proceeds from any such policy
shall be used by Tenant for the replacement of such Business Personal property.

14.1.4 Workers' Compensation Insurance. Tenant shall maintain workers'
compensation insurance as required by law and employer's liability insurance in
an amount not less than Five Hundred Thousand Dollars ($500,000).

14.1.5 Business Interruption/Extra Expense Insurance. Tenant shall maintain
business interruption or (if applicable) contingent business interruption and
extra expense insurance in such amounts as will reimburse Tenant for direct or
indirect loss of earnings and incurred costs attributable to the perils commonly
covered by Tenant's property insurance described in S 14.1.3 above but in no
event less than the average total of Tenant's annual net profits plus annual
continuing business expenses during the three-year period immediately preceding
such interruption or loss. Such insurance will be carried with the same insurer
that issues the insurance for Tenant's Business Personal Property pursuant to S
14.1.2 above.

14.1.6 Other Coverage. Tenant, at its cost, shall maintain such other insurance
as Landlord may reasonably require from time to time, but in no event may
Landlord require any other insurance which is not then available at commercially
reasonable rates and is inconsistent with the requirements of comparable
buildings in the area of South San Francisco.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 27 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

14.2 TENANT'S INSURANCE CRITERIA. All insurance required to be maintained by
Tenant under this Lease shall conform to the following criteria:

 

(i)

Tenant's insurance shall be issued by insurance companies authorized to do
business in the State of California with a financial rating of at least A-:VIII
for any property insurance and at least A-:VIII for any liability insurance, as
rated in the most recent edition of Best's Insurance Reports.

 

(ii)

Tenant's commercial general liability insurance shall be issued as primary and
noncontributory to any insurance maintained by Landlord.

 

(iii)

Tenant's liability insurance policies shall name Tenant as the insured and
Landlord, Landlord's agents, and any Lessors and Holders (as such terms are
defined in S 18.1 below) whose names shall have been furnished to Tenant as
additional insureds.

 

(iv)

Should Tenant receive a notice of cancellation from the insurer of any of the
insurance required in this Lease, Tenant shall notify Landlord in writing within
five (5) business days of receipt of such notice. Tenant will take all
reasonable steps to remedy the cause of any such cancellation or shall find
replacement insurance meeting the requirements of this Lease, such that no lapse
in the required insurance shall occur. Tenant shall provide written notice to
Landlord that the pending cancellation has been rescinded or shall provide a
certificate of insurance evidencing the replacement insurance, by the date the
pending cancellation was to become effective.

 

(v)

with respect to damage to or loss of Tenant's Business Personal Property, a
waiver of subrogation must be obtained, as required under S 14.4 below.

14.2.1 Blanket Coverage. All of the insurance requirements set forth herein on
the part of Tenant to be observed shall be deemed satisfied if the Premises are
covered by a blanket insurance policy complying with the limits, requirements,
and criteria contained in this Article 14 insuring all or most of Tenant's
facilities in California.

14.2.2 Evidence of Coverage. A duplicate original policy or a certificate of
insurance shall be deposited with Landlord at the commencement of the Term or,
if earlier, upon Tenant's taking possession of the Premises; and on renewal of
the policy a certificate of insurance listing the insurance coverages required
hereunder and naming the appropriate additional insureds shall be deposited with
Landlord not less than seven (7) days before expiration of the policy.

14.3 LANDLORD'S INSURANCE. Landlord shall maintain "all risk" property damage
insurance containing an agreed amount endorsement covering not less than one
hundred percent (100%) of the full insurable replacement cost valuation of (y)
the Building and the tenant improvements, betterments, and the alterations
thereto; and (z) Landlord's personal property, business papers, furniture,
fixtures, and equipment (collectively "Landlord's Property"), exclusive of the
costs of excavation, foundations and footings, and risks required to be covered
by Tenant's insurance, and subject to commercially reasonable deductibles.
Landlord shall also obtain and keep in full force the following policies of
insurance: (a) commercial general liability insurance; (b) loss of rent
insurance (also known as rent continuation insurance); (c) workers' compensation
insurance, if required by applicable Law; and (d) such other insurance as
Landlord deems appropriate or as may be required by any Holder or Lessor.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

14.4 RELEASES AND WAIVERS OF SUBROGATION. The purpose of this provision is to
allow Landlord and Tenant to allocate and assume certain risks to coincide with
insurance coverages required to be maintained pursuant to the terms to this
Lease. Landlord and Tenant recognize the benefit that each will receive from the
waivers of subrogation each is required to obtain pursuant to this S 14.4 and
that there are significant advantages to each in connection with minimizing
duplication of insurance coverages. Accordingly, Landlord and Tenant agree to
accept and place the limitations which follow on each other's respective
liabilities and responsibility for damages in order to coincide with required
insurance coverages.

14.4.1 Tenant's Property Agreement. In light of Tenant's agreement to insure
Tenant's Business Personal Property in accordance with S 14.1.3 above,
notwithstanding anything to the contrary in this Lease (but subject to S 14.5
below), Tenant agrees that Landlord will have no liability to Tenant in the
event Landlord negligently damages or destroys all or any part of Tenant's
Business Personal Property. Tenant will cause to be placed in its insurance
policies covering Tenant's Business Personal Property a waiver of subrogation so
that its insurance company will not become subrogated to Tenant's rights and
will not be able to proceed against Landlord in connection with any such damage
or destruction.

14.4.2 Landlord's Property Agreement. In light of Landlord's agreement to insure
Landlord's Property in accordance with S 14.3 above, notwithstanding anything to
the contrary in this Lease (but subject to S 14.5 below), Landlord agrees that
Tenant will have no liability to Landlord in the event that Tenant negligently
damages or destroys all or any part of Landlord's Property. Landlord will cause
to be placed in its insurance policies covering Landlord's Property a waiver of
subrogation so that its insurance company will not become subrogated to
Landlord's rights and will not be able to proceed against Tenant in connection
with any such damage or destruction.

14.4.3 Tenant's Release. Notwithstanding anything to the contrary in this Lease
(but subject to S 14.5 below), Landlord shall not be responsible or liable to
Tenant for any damages or destruction to Tenant's Business Personal Property
caused by Landlord's employees, agents, visitors, invitees, guests, or
independent contractors (collectively "Landlord's Associates"), and Tenant
hereby releases Landlord from any claims, liabilities, demands, losses, damages,
consequential damages, and the like, including reasonable attorneys' fees and
court costs (collectively "Claims") resulting from damage or destruction to
Tenant's Business Personal Property caused directly or indirectly by Landlord
and/or Landlord's Associates; provided, however, that nothing herein shall be
deemed to release Landlord's independent contractors from any such Claims Tenant
may have against Landlord's independent contractors.

14.4.4 Landlord's Release. Notwithstanding anything to the contrary in this
Lease (but subject to S 14.5 below), Tenant shall not be responsible or liable
to Landlord for any damages or destruction to Landlord's Property caused by
Tenant's employees, agents, visitors, invitees, guests, or independent
contractors (collectively "Tenant's Associates"), and Landlord hereby releases
Tenant from any Claims resulting from damage or destruction to Landlord's
Property caused directly or indirectly by Tenant and/or Tenant's Associates;
provided, however, that nothing herein shall be deemed to release Tenant's
independent contractors from any such Claims Landlord may have against Tenant's
independent contractors.

14.4.5 Damage to Business and Loss of Rents. In light of Landlord's agreement to
carry continuation of rent insurance pursuant to S 14.3 above and Tenant's
agreement to carry business interruption insurance (extra expense insurance) in
accordance with S 14.1.5 above, in the event that Landlord's Property is damaged
or destroyed because of any act or conduct, negligent or otherwise, by Tenant
and/or by Tenant's Associates, Landlord shall have no rights against Tenant by
virtue of such damage or destruction, and Landlord hereby releases Tenant from
all Claims, including claims for loss of rent, by Landlord directly or
indirectly resulting from the damage or destruction of Landlord's Property by
conduct by Tenant and/or by Tenant's Associates. Likewise, in the event that
Tenant's Business

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 29 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

Personal Property is damaged or destroyed because of any act or conduct,
negligent or otherwise, by Landlord and/or by Landlord's Associates, Tenant
shall have no rights against Landlord by virtue of such damage or destruction,
and Tenant hereby releases Landlord from all Claims by Tenant directly or
indirectly resulting from the damage or destruction to Tenant's Business
Personal Property by the conduct of Landlord and/or Landlord's Associates,
including Claims for loss of business or loss of profits. Notwithstanding the
foregoing, nothing herein shall be deemed to release Tenant's or Landlord's
independent contractors from any liability to Tenant and/ or Landlord.

14.4.6 Injury and Death to Individuals. Landlord and Tenant understand that
waivers of subrogation do not apply to injury to and death of individuals.
Landlord and Tenant shall each carry insurance, as provided by this Article 14,
in connection with injury and death to individuals. Landlord hereby agrees to
indemnify and hold Tenant harmless from any Claims which Tenant may otherwise
have with respect to injury or death to individuals occurring within the
Property but outside the Premises, except to the extent that such injury or
death is caused by Tenant and/or Tenant's Associates, through negligence or
otherwise, and is not covered by the insurance Landlord is required to carry
under this Lease. Likewise, Tenant agrees to indemnify, defend, protect, and
hold Landlord harmless from any Claims for injury or death to persons occurring
within the Premises or caused, directly or indirectly, by Tenant or Tenant's
Associates outside the Premises, except to the extent such injuries or death are
caused by Landlord and/or Landlord's Associates, through negligence or
otherwise, and are not covered by the insurance Tenant is required to carry
under this Lease.

14.4.7 Abatement of Rent. Except as may be expressly provided elsewhere in this
Lease, Tenant shall not be entitled to Rent abatement and shall not otherwise
have, and hereby releases Landlord from, any Claims resulting from Tenant's
inability to utilize all or any part of the Premises, except to the extent that
Tenant is unable to use all or any part of the Premises and does not use all or
any part of the Premises as a result of Landlord's intentional decision to
refuse to provide access to the Building and/or the Premises and/or to provide
services and/or utilities to Tenant as required to beprovided by Landlord to
Tenant pursuant to this Lease, where such refusal is not caused by a Force
Majeure occurrence.

14.4.8 Availability of Waiver of Subrogation. If an insurance policy cannot be
obtained with a waiver of subrogation or is obtainable only by the payment of an
additional premium charge above that charged by insurance companies issuing
policies without waiver of subrogation, the party undertaking to obtain the
insurance shall notify the other party of this fact. The other party shall have
a period of ten (10) days after receiving the notice either to place the
insurance with a company that is reasonably satisfactory to the other party and
that will carry the insurance with a waiver of subrogation at no additional cost
or to agree to pay the additional premium if such a policy is obtainable at
additional cost. If the insurance cannot be obtained or the party in whose favor
a waiver of subrogation is desired refuses to pay the additional premium
charged, the other party is relieved of the obligation to obtain a waiver of
subrogation with respect to the particular insurance involved.

14.5 OTHER CASES OF DAMAGE OR INJURY. In all cases not covered by the foregoing
provisions of this Article 14, Tenant hereby assumes all risk of damage to
property or injury to persons in, upon, or about the Premises from any cause
other than the active negligence or intentional misconduct of, or violation of
this Lease by, Landlord and its agents or employees. Without limiting the
generality of the foregoing, Landlord shall not be liable for injury or damage
which may be sustained by the person, goods, wares, merchandise, or property of
Tenant or Tenant's Associates or any other person in or about the Premises
caused by or resulting from fire, steam, electricity, gas, water or rain, which
may leak or flow from or into any part of the Premises, or from the breakage,
leakage, obstruction, or other defects of the Systems and Equipment, pipes,
sprinklers, wires, INC, appliances, plumbing, heating, air-conditioning, or
lighting fixtures of the same, whether the damage or injury results from
conditions arising upon the Premises or upon other portions of the Property, the
Complex, or from other sources. Landlord shall not be liable for any damages
arising from any act or omission of any other tenant or occupant of the Property
or

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

Complex. In all cases not covered by the foregoing provisions of this Article
14, Tenant shall indemnify, defend, protect, and hold Landlord harmless against
(a) any and all Claims arising from any death or injury to any person or damage
to any property whatsoever occurring in, on, or about the Premises or any part
thereof, and (b) any and all Claims occurring in, on or about any of the Common
Areas, the Property, or the Complex, when such injury or damage is caused in
whole or in part by the act, negligence, fault, or omission of any duty with
respect to the same by Tenant or Tenant's Associates. In all cases not covered
by the foregoing provisions of this Article 14, Tenant shall further indemnify,
defend, protect, and hold Landlord harmless from and against any and all Claims
arising from any breach or default in the performance of any obligation on
Tenant's part to be performed under this Lease, or arising from any act or
negligence of Tenant or Tenant's Associates, and from and against all costs,
attorneys' fees, expenses, and liabilities incurred in connection with any such
Claim or any action or proceeding brought thereon. In case any action or
proceeding be brought against Landlord by reason of any such Claim, Tenant, upon
notice from Landlord, shall defend the same at Tenant's expense by counsel
reasonably satisfactory to Landlord; provided, however, that Tenant shall not be
liable in any case for damage to property or death or injury to person(s)
occasioned by the active negligence or intentional misconduct of, or violation
of this lease by, Landlord or Landlord's Associates, unless covered by insurance
Tenant is required to provide.

15DAMAGE OR DESTRUCTION

15.1 Loss COVERED BY INSURANCE. If at any time prior to the expiration or
termination of this Lease the Premises or the Property is wholly or partially
damaged or destroyed by any casualty which results in a loss to Landlord that is
fully covered by insurance maintained by Landlord or for Landlord's benefit (or
required to be maintained by Landlord pursuant to S 14.3 above), which casualty
renders the Premises totally or partially inaccessible or unusable by Tenant in
the ordinary conduct of Tenant's business, the parties agree that the following
provisions shall modify their obligations under this Lease after such damage or
destruction.

15.1.1 Repairs Which Can Be Completed Within Six (6) Months. Within thirty (30)
days after Tenant's written notice to Landlord of such damage or destruction,
Landlord shall provide Tenant with notice of its determination of whether the
damage or destruction can be repaired within six (6) months after the
commencement of the work of repairing such damage or destruction without the
payment of overtime or other premiums. If all repairs to Premises or Property
can, in Landlord's judgement, be completed within six (6) months following the
date of the commencement of the work of repairing such damage or destruction
without the payment of overtime or other premiums, Landlord shall, at Landlord's
expense, repair the same; and this Lease shall remain in full force and effect,
except that a proportionate reduction of the Base Rent shall be allowed Tenant
to the extent that the Premises shall be rendered inaccessible or unusable by
Tenant and are not used by Tenant during the period of time that such portion is
unusable or inaccessible and not used by Tenant.

15.1.2 Repairs Which Cannot Be Completed Within Six (6) Months. If all such
repairs to the Property and Premises cannot, in Landlord's judgement, be
completed within six (6) months following the commencement of the work of
repairing such damage or destruction without the payment of overtime or other
premiums, Landlord shall notify Tenant of such determination; and in such an
event, either Landlord or Tenant may, at its option, upon written notice to the
other party given within sixty (60) days after the occurrence of such damage or
destruction, elect to terminate this Lease as of the date of the occurrence of
such damage or destruction. In the event that neither Landlord nor Tenant elects
to terminate the Lease in accordance with the foregoing provisions, then
Landlord shall, at Landlord's expense, repair such damage or destruction; and in
such event, this Lease shall continue in full force and effect, except that the
Base Rent shall be proportionately reduced as provided in S 15.1.1 above;
provided, however, that if any such repair is not commenced by Landlord within
ninety (90) days after the occurrence of such damage or destruction or is not
substantially completed by Landlord within nine (9) months after the occurrence
of such damage or destruction, then in either such event Tenant may, at its
option, upon written notice to Landlord, elect to terminate this Lease as of the
date

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 31 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

of Landlord's receipt of such notice. Notwithstanding the foregoing, Tenant
shall have no right to terminate this Lease in the situation just described if
all of the following conditions are met: (x) Landlord shall have informed Tenant
in its notice of determination that the repair of such damage or destruction
could not be substantially completed by Landlord within nine (9) months after
the occurrence of such damage or destruction; (y) Tenant shall not have elected
to terminate the Lease by written notice delivered to Landlord within sixty (60)
days after the occurrence of such damage or destruction; and (z) Landlord shall
have commenced the work of repairing such damage or destruction.

15.2 Loss NOT COVERED BY INSURANCE. If at any time prior to the expiration or
earlier termination of this Lease the Premises or the Property is totally or
partially damaged or destroyed in connection with a casualty, which loss to
Landlord is not fully covered by insurance maintained by Landlord or for
Landlord's benefit (or required to be maintained by Landlord pursuant to S 14.3
above); and if such damage renders the Premises inaccessible or unusable to
Tenant for their intended purpose in the ordinary course of its business,
Landlord may, at its option, upon written notice given to Tenant within sixty
(60) days after Tenant's written notice to Landlord of the occurrence of such
damage or destruction, either (a) elect to repair or to restore such damage or
destruction or (b) elect to terminate this Lease. If Landlord elects to repair
or restore such damage or destruction, this Lease shall continue in full force
and effect, except that the Base Rent shall be proportionately reduced as
provided in S 15.1.1 above. If Landlord does not elect by notice to Tenant to
repair such damage, the Lease shall terminate as of the date of Tenant's receipt
of Landlord's notice of election to terminate. Notwithstanding the foregoing, if
all repairs to the Premises or the Building cannot, in Landlord's reasonable
judgement, be completed within six (6) months following the date of the
commencement of the work of repairing such damage or destruction without the
payment of overtime or other premiums, then either Landlord or Tenant may at the
option of either, upon written notice to the other party given within sixty (60)
days after the occurrence of such damage or destruction, elect to terminate this
Lease as of the date of such notice.

15.3 DESTRUCTION DURING FINAL YEAR. Notwithstanding anything to the contrary
contained in SS 15.1 and 15.2, if the Premises or the Building are wholly or
partially damaged or destroyed within the final twelve (12) months of the Term
of this Lease or, if an applicable renewal option has been exercised, during the
last year of any renewal term, in such a way that Tenant shall be prevented from
using the Premises for at least thirty (30) consecutive days as a result of such
damage or destruction, then either Landlord or Tenant may, at the option of
either, by written notice to the other party delivered within ninety (90) days
after the occurrence of such damage or destruction, elect to terminate the Lease
as of the date of such notice.

15.4 DESTRUCr10N OF TENANT'S PROPERTY. Under no circumstances shall Landlord be
required to repair any injury or damage to, or make any repairs to or
replacements of, Tenant's Property. However, as part of Operating Expenses,
Landlord shall cause to be insured the Improvements in the Premises which do not
consist of Tenant's Property and shall cause such Improvements to be repaired
and restored at Landlord's sole expense, except that Tenant shall pay any
applicable deductible. Landlord shall have no responsibility for any contents
placed or kept in or on the Premises or the Property by Tenant or Tenant's
employees or invitees or any other person claiming through Tenant.

15.5 EXCLUSIVE REMEDY. Landlord and Tenant agree that their respective rights
and obligations in the event of any damage or destruction of the Premises,
Property, or Complex shall be governed exclusively by this Lease. Tenant, as a
material inducement to Landlord entering into this Lease, irrevocably waives and
releases Tenant's rights under California Civil Code SS 1932(2), 1933(4), and
1942, as the same may be modified or replaced hereafter. No damages,
compensation, setoff, allowance, or claim shall be payable by Landlord for any
inconvenience, interruption, or cessation of Tenant's business or any annoyance
arising from any damage to or destruction of all or any portion of the Premises,
Property, or Complex.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

16EMINENT DOMAIN

16.1 CONDEMNATION. If the whole or any material part of the Premises or Property
shall be taken by power of eminent domain or condemned by any competent
authority for any public or quasi-public use or purpose; or if any adjacent
property or street shall be so taken, condemned, reconfigured, or vacated by
such authority in such manner as to require the use, reconstruction, or
remodeling of any part of the Premises or Property; or if Landlord shall grant a
deed or other instrument in lieu of such taking by eminent domain or
condemnation (collectively "Takings"), Landlord shall have the option to
terminate this Lease upon ninety (90) days' notice, provided such notice is
given no later than one hundred and eighty (180) days after the date of such
Taking. Tenant shall have reciprocal termination rights, on the same terms and
conditions and to be exercised in the same manner as the foregoing sentence
provides, if the whole or any material part of the Premises is permanently
taken, or if access to the Premises is permanently materially impaired.

16.2 RENTAL APPORTIONMENT. All Rent shall be apportioned as of the date of such
termination or the date of such Taking, whichever shall first occur. If any part
of the Premises shall be taken, and this Lease shall not be so terminated, the
Rent shall be proportionately abated.

16.3 AWARDS AND DAMAGES. Landlord shall be entitled to receive the entire award
or payment in connection with any Taking, except that Tenant shall have the
right to file any separate claim available to Tenant for any taking of Tenant's
personal property and fixtures belonging to Tenant and removable by Tenant upon
expiration of the Term, and for moving expenses, so long as such claim does not
diminish the award available to Landlord and such claim is payable separately to
Tenant.

16.4 TEMPORARY CONDEMNATION. If part or all of the Premises are condemned for a
limited period of time ("Temporary Condemnation"), this Lease shall remain in
effect. The Rent and Tenant's obligations for the part of the Premises taken
shall abate during the Temporary Condemnation in proportion to the part of the
Premises that Tenant is unable to use in is business operations as a result of
the Temporary Condemnation.  Landlord shall receive the entire award for any
Temporary Condemnation.

17ASSIGNMENT AND SUBLETTING

17.1 CONSENT REQUIRED FOR TRANSFER. Tenant agrees that it shall not assign,
sublet, mortgage, hypothecate, or encumber this Lease, nor permit or allow the
Premises or any part thereof to be used or occupied by others, without the prior
written consent of Landlord in each instance. The actions described in the
foregoing sentence are referred to collectively herein as "Transfers" and
individually as a "Transfer." If the Premises or any part thereof be sublet or
occupied by anybody other than Tenant, Landlord may, after default by Tenant,
collect rent from the subtenant or occupant and apply the net amount collected
to the Rent herein reserved; but no Transfer, occupancy, or collection shall be
deemed a waiver of the provisions hereof, the acceptance of the subtenant or
occupant as tenant, or a release of Tenant from the further performance
hereunder by Tenant. The consent by Landlord to a Transfer shall not relieve
Tenant from obtaining the Landlord's express written consent to any further
Transfer. In no event shall any permitted sublessee assign or encumber its
sublease or further sublet all or any portion of its sublet space, or otherwise
suffer or permit the sublet space or any part thereof to be used or occupied by
others, without Landlord's prior written consent in each instance.

17.1.1 Corporate Transferor. If Tenant is a corporation, the provisions of S
17.1 shall apply to a transfer (by one or more transfers) of a majority of the
stock of Tenant as if such transfer of a majority of the stock of Tenant were an
assignment of this Lease. Notwithstanding the foregoing, the sale, issuance, or
transfer of any stock of Tenant in connection with an equity financing shall not
be deemed an assignment of this Lease or require Landlord's consent.
Notwithstanding the foregoing, the sale, issuance, or transfer of any stock of
Tenant in connection with an equity financing shall not be deemed an assignment
of this Lease or require Landlord's consent.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 33 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

17.2 NOTICE OF INTENT TO TRANSFER. If Tenant shall at any time or times during
the Term of this Lease desire to assign this Lease or sublet all or part of the
Premises, Tenant shall give notice thereof (the "Transfer Notice") to Landlord,
which notice shall set forth all of the following:

 

(a)

the proposed terms of the assignment or subletting, including (i) the effective
or commencement date thereof, which shall be not less than thirty (30) nor more
than one hundred eighty (180) days after the giving of such notice; (ii) in the
case of a proposed assignment, the consideration therefor; and (iii) in the case
of a proposed subletting, the rental rate to be paid by the proposed subtenant
(including any escalation or Additional Rent payable), the term of the proposed
sublease (including any renewal options), any work to be performed or paid for
by Tenant, the amount of any security deposit, the cost and extent of any
so-called "take-over" obligations to be assumed by Tenant on behalf of such
subtenant, the amount of any rent concessions to be granted by Tenant, and any
other additional monetary or so-called "business" terms or conditions;

 

(b)

a statement setting forth in reasonable detail the identity of the proposed
assignee or subtenant, the nature of its business, and its proposed use of the
Premises; and

 

(c)

current financial information with respect to the proposed assignee or
subtenant, including its most recent financial report, and any other information
which may reasonably be required by Landlord.

17.3CONDITIONS OF CONSENT. Providing that Tenant is not in default of any of
Tenant's obligations under this Lease after notice and the expiration of any
applicable grace period, Landlord's consent (which must be in writing and in
form reasonably satisfactory to Landlord) to the proposed assignment or sublease
shall not be unreasonably withheld or delayed, provided the following conditions
are met:

 

(a)

Tenant shall have complied with the provisions of S 17.2 above;

 

(b)

In Landlord's reasonable judgement the proposed assignee or subtenant is engaged
in a business which would use the Premises, or the relevant part thereof, in a
manner which is in keeping with the then-current standards of the Building, is
limited to the use expressly permitted under this Lease, and will not violate
any negative covenant or other restriction or agreement as to use contained in
any other lease of space in the Complex;

 

(c)

The proposed assignee or subtenant is a reputable entity or person of good
character and with reasonably sufficient financial worth considering the
responsibility involved (and in no event of less financial standing than
Tenant), is not subject to any toxic or hazardous materials cleanup order with
respect to any other property, and Landlord has been furnished with reasonable
proof thereof;

 

(d)

Neither the proposed assignee or sublessee nor any person which, directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed assignee or sublessee or any person who controls the proposed assignee
or sublessee, is then an occupant of any part of the Complex, provided Landlord
then has suitable space in the Complex available for leasing. For purposes of
this Lease control shall be deemed to mean ownership of more than fifty percent
(50%) of all the voting stock of a corporation or more than fifty percent (50%)
of all the legal and equitable interest in any other business entity;

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

The proposed assignee or sublessee is not a person or entity with whom Landlord
is then negotiating to lease space in the Building;

 

(f)

The form of the proposed lease shall be in form reasonably satisfactory to
Landlord and shall comply with the applicable provisions of this Article 17;

Tenant shall reimburse Landlord on demand for any reasonable costs that may be
incurred or paid by Landlord to third persons in connection with said assignment
or sublease, including costs of making investigations as to the acceptability of
the proposed assignee or subtenant and legal costs incurred in connection with
the granting of any requested consent; and

 

(h)

The sublease shall not allow the use of the Premises or any part thereof for (i)
the sale of food for on or off-premises consumption or (ii) use by a foreign or
domestic governmental agency.

Whether or not Landlord shall grant consent, Tenant shall pay $500.00 towards
Landlord's review and processing expenses in connection with any Transfer
request, as well as any reasonable legal fees incurred by Landlord, within
thirty (30) days after written request by Landlord. All such fees in the
foregoing paragraph shall not exceed $2,000 in the aggregate per incident.

17.4 CONTINUATION OF LEASE TERMS. Each subletting pursuant to this Article 17
shall be subject to all of the covenants, agreements, terms, provisions, and
conditions contained in this Lease. Notwithstanding any such subletting to any
other subtenant and/or acceptance of Rent by Landlord from any subtenant, Tenant
shall remain liable for the payment of the Base Rent and Additional Rent due and
to become due hereunder and for the performance of all the covenants,
agreements, terms, provisions, and conditions contained in this Lease on the
part of Tenant to be performed and all acts and omissions of any licensee or
subtenant or anyone claiming under or through any subtenant which shall be in
violation of any of the obligations of this Lease; and any such violation shall
be deemed to be a violation by Tenant. Tenant further agrees that
notwithstanding any such subletting, no other and further subletting of the
Premises by Tenant or any person or entity claiming through or under Tenant
shall or will be made except upon compliance with and subject to the provisions
of this Article 17. If Landlord shall decline to give its consent to any
proposed assignment or sublease, Tenant shall indemnify, defend, protect, and
hold Landlord harmless against and from any and all Claims resulting from any
Claims that may be made against Landlord by the proposed assignee or sublessee
or by any brokers or other persons claiming a commission or similar compensation
in connection with the proposed assignment or sublease.

17.5 LAPSE OF CONSENT. In the event that Landlord consents to a proposed
Transfer described in the Transfer Notice and Tenant fails to execute and
deliver the assignment or sublease described in the Transfer Notice to which
Landlord consented within one hundred twenty (120) days after the giving of such
consent, then Tenant shall again comply with all of the provisions and
conditions of S 17.2 above before assigning this Lease or subletting all or part
of the Premises.

17.6 TRANSFER DOCUMENTATION. With respect to each and every Transfer authorized
by Landlord under the provisions of this Lease, it is further agreed as follows:

 

(a)

no subletting shall be for a term ending later than one day prior to the
Expiration Date of this Lease;

 

(b)

no sublease shall be valid, and no subtenant shall take possession of the
Premises or any part thereof, until an executed counterpart of such sublease has
been delivered to Landlord;

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 35 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

 

(c)

each sublease shall provide that it is subject and subordinate to this Lease and
to the matters to which this Lease is or shall be subordinate, and that in the
event of termination (whether by voluntary surrender or otherwise), re-entry, or
dispossession by Landlord under this Lease, Landlord may, at its option, take
over all of the right, title, and interest of Tenant, as sublessor, under such
sublease, and such subtenant shall, at Landlord's option, attorn to Landlord
pursuant to the then-executory provisions of such sublease, except that Landlord
shall not be (i) liable for any previous act or omission of Tenant under such
sublease; (ii) subject to any offset, credit, or allowance not expressly
provided in such sublease which theretofore accrued to such subtenant against
Tenant or (iii) bound by any previous modification of such sublease or by any
previous prepayment of more than one month's rentals; and

 

(d)

each assignment or sublease document must provide that the assignee or subtenant
expressly assumes all obligations of the Tenant under the Lease as joint and
several obligations without any release of Tenant.

17.7 TRANSFER PREMIUM. If Landlord shall give its consent to any assignment of
this Lease or to any sublease, Tenant shall in consideration therefor pay to
Landlord, as Additional Rent, the following amounts (collectively the "Transfer
Premium"):

in the case of an assignment, an amount equal to fifty percent (50%) of all sums
and other considerations paid to Tenant by the assignee for or by reason of such
assignment, including sums paid for the sale of Tenant's Property, but excluding
the following: (i) in the case of a sale of Tenant's Property, the then-current
net unamortized or undepreciated cost thereof determined on the basis of
Tenant's federal income tax returns; (ii) then-customary brokerage commissions
being paid by Landlord for leasing of space in the Building or, if less, the
brokerage commission paid by Tenant in connection with the assignment; (iii)
reasonable legal fees and disbursements; and (iv) reasonable amounts paid by
Tenant for tenant improvements constructed for the assignee; and

 

(b)

in the case of a sublease, fifty percent (50%) of any rents, additional charge,
or other consideration paid under the sublease to Tenant by the subtenant which
is in excess of the Base Rent and Additional Rent accruing during the term of
the sublease in respect of the subleased space (at the rate per square foot
payable by Tenant hereunder) pursuant to the terms hereof, including sums paid
for the sale or rental of Tenant's Property, but excluding the following: (i) in
the case of the sale or lease of Tenant's Property, the then-current net
unamortized or undepreciated cost thereof determined on the basis of Tenant's
federal income tax returns; (ii) then-customary brokerage commissions being paid
by Landlord for leasing of space in the Building or, if less, the brokerage
commission paid by Tenant in connection with the sublease; (iii) reasonable
legal fees and disbursements; and (iv) reasonable amounts paid by Tenant for
tenant improvements constructed for the subtenant.

The sums payable as the Transfer Premium under this S 17.7 shall be paid to
Landlord as and when paid by the subtenant or assignee to Tenant.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

17.8 ASSUMPTION BY TRANSFEREE. Any Transfer, whether made with Landlord's
consent pursuant to S 17.1 or without Landlord's consent pursuant to S 17.1.1,
shall be made only if, and shall not be effective until, the assignee or
subtenant shall execute, acknowledge, and deliver to Landlord an agreement in
form and substance satisfactory to Landlord under which the assignee or
transferee shall assume the obligations of this Lease on the part of Tenant to
be performed or observed, from and after the date of Transfer, and whereby the
assignee or transferee shall agree that the provisions in S 17.1 shall,
notwithstanding such Transfer, continue to be binding upon it in respect of all
future Transfers. The original named Tenant covenants that, notwithstanding any
Transfer, whether or not in violation of the provisions of this Lease, and
notwithstanding the acceptance of Base Rent and/or Additional Rent by Landlord
from an assignee, transferee, or any other party, the original named Tenant
shall remain fully liable for the payment of the Base Rent and Additional Rent
and for the other obligations of this Lease on the part of Tenant to be
performed or observed.

17.9 NO WAIVER OR DISCHARGE. The joint and several liability of Tenant and any
immediate or remote successor in interest of Tenant and the due performance of
the obligations of this Lease on Tenant's part to be performed or observed shall
not be discharged, released, or impaired in any respect by any agreement or
stipulation made by Landlord extending the time of, or modifying any of the
obligations of, this Lease, or by any waiver or failure of Landlord to enforce
any of the obligations of this Lease.

17.10 LISTING OF NAME. The listing of any name other than that of Tenant,
whether on the doors of the Premises or the Building directory, or otherwise,
shall not operate to vest any right or interest in this Lease or in the
Premises, nor shall it be deemed to be the consent of Landlord to any Transfer
of this Lease or to any sublease of the Premises or to the use or occupancy of
the Premises by others.

17.11 NET PROFITS AGREEMENT. Anything contained in the foregoing provisions of
this Article 17 to the confrary notwithstanding, neither Tenant nor any other
person or entity having an interest in the possession, use, occupancy, or
utilization of the Premises shall enter into any lease, sublease, license,
concession, or other agreement for use, occupancy, or utilization of space in
the Premises which provides for rental or other payment for such use, occupancy,
or utilization based, in whole or in part, on the net income or profits derived
by any person from the premises leased, used, occupied, or utilized (other than
an amount based on a fixed percentage or percentages of receipts or sales); and
any such purported lease, sublease, license, concession, or other agreement
shall be absolutely void and ineffective as a conveyance of any right or
interest in the possession, use, occupancy, or utilization of any part of the
Premises.

17.12 AFFILIATES. Notwithstanding anything to the contrary in this Article 17,
Landlord's consent shall not be required in the event Tenant desires to assign
this Lease or sublet the Premises or any portion thereof to any corporation or
entity which controls, is controlled by, or is under common control with Tenant,
or to an entity related to Tenant by merger, consolidation, or reorganization,
or a purchaser of substantially all of Tenant's stock or assets, provided and
subject to the following conditions:

 

(a)

Tenant shall not be in default of any of the terms, covenants, or conditions on
Tenant's part to observe or perform hereunder beyond any applicable notice and
cure periods;

 

(b)

such sublet or assignment shall be subject to all of the terms, covenants, and
conditions of this Lease;

 

(c)

Tenant shall notify Landlord of such sublet or assignment in accordance with S
17.2 hereof and furnish Landlord with reasonably satisfactory evidence that such
sublessee or assignee controls, is controlled by, or is under common control
with Tenant; and

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 37 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

 

(d)

in the event of such merger, consolidation, or transfer of substantially all of
Tenant's assets, the successor to Tenant has a net worth, computed in accordance
with generally-accepted accounting principles, at least equal in all material
respects to the net worth of Tenant immediately prior to such merger,
consolidation, or transfer; and proof satisfactory to Landlord of such net worth
shall have been delivered to Landlord at least ten (10) days prior to the
effective date of any such transaction.

As used herein, the terms control and common control shall be deemed to mean the
ownership of fifty percent (50%) or more of all of the issued and outstanding
voting shares of such corporation, or fifty percent (50%) or more of all the
legal and equitable interest in any such business entities. Notwithstanding
anything to the contrary herein, a sale, transfer, or issuance of Tenant's
capital stock shall not be deemed an assignment, subletting, or any other
transfer of this Lease or the Premises. The provisions of SS 17.3, 17.5, and
17.7 shall not apply to any assignment, subletting or transfer described in this
S 17.12.

17.13 PERMITTED OCCUPANTS. Landlord hereby agrees that the provisions of this
Article 17 shall not apply to the shared occupancy of individual offices in the
Premises with Tenant by individuals renting not more than one (1) such office
(the "Permitted Occupant"), provided that the space occupied by the Permitted
Occupant shall not be separately demised or contain separate entrances,
demarcations, or reception areas and the occupancy by the Permitted Occupant
shall be upon and subject to all of the terms and conditions of this Lease.

18SUBORDINATION AND ATTORNMENT

18.1 SUBORDINATION OF LEASE. This Lease and all rights of Tenant hereunder are
and shall be subject and subordinate in all respects to (a) all ground leases,
overriding leases, and underlying leases of the Building, Property, and/or the
Complex now or hereafter existing; (b) all mortgages which may now or hereafter
affect the Building, Property, or Complex and any of such leases, whether or not
such mortgages shall also cover other lands and/or buildings; (c) each and every
advance made or hereafter to be made under such mortgages; and (d) to all
renewals, modifications, replacements, and extensions of such leases and such
mortgages and spreaders and consolidations of such mortgages. This S 18.1 shall
be self-operative, and no further instrument of subordination shall be required.
In confirmation of such subordination, Tenant shall promptly execute and deliver
any instrument that Landlord, the lessor of any such lease or the holder
("Holder") of any such mortgage or any of their respective successors in
interest may reasonably request to evidence such subordination. The leases to
which this Lease is, at the time referred to, subject and subordinate pursuant
to this Article 18 are hereinafter sometimes referred to as "Superior Leases";
the mortgages to which this Lease is, at the time referred to, subject and
subordinate are hereinafter sometimes referred to as "Superior Mortgages"; and
the lessor of a superior lease or its successor in interest at the time referred
to is sometimes hereinafter referred to as a "Lessor." Notwithstanding the
foregoing, Tenant agrees, upon written request from Landlord or any Holder or
Lessor, to reorder the relative priority of the Lease with respect to any
particular Superior Mortgage or Superior Lease so as to subordinate the lien of
any such Superior Mortgage or Superior Lease to the Lease. Tenant agrees to
execute any instrument which Landlord or any Holder or Lessor may present in
order to effect such prioritization of the Lease, provided that such instrument
does not modify any material term of the Lease or increase Tenant's obligations
thereunder.

18.2 NOTICE AND CURE RIGHT. In the event of any action or omission of Landlord
which would give Tenant the right, immediately or after lapse of a period of
time, to cancel or terminate this Lease, or to claim a partial or total
eviction, Tenant shall not exercise such right unless and until (i) Tenant shall
have given written notice of such act or omission to the Holder of each Superior
Mortgage and the Lessor of each Superior Lease whose name and address shall
previously have been furnished to Tenant in writing; and (ii) unless such act or
omission shall be one which is not capable of being remedied by Landlord or such
mortgage Holder or Lessor within a reasonable period of time, a reasonable
period for remedying such act or omission shall have elapsed following the
giving of such notice and following the time when such Holder

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

or Lessor shall have become entitled under such Superior Mortgage or Superior
Lease, as the case may be, to remedy the same (which reasonable period shall in
no event be less than the period to which Landlord would be entitled under this
Lease or otherwise, after similar notice, to effect such remedy), provided such
Holder or Lessor shall with due diligence give Tenant written notice of
intention to remedy such act or omission and shall thereafter diligently and
continuously prosecute such cure to completion.

18.3 ATTORNMENT. If the Lessor of a Superior Lease or the Holder of a Superior
Mortgage shall succeed to the rights of Landlord under this Lease, whether
through possession or foreclosure action or delivery of a new lease or deed,
then at the request of such party so succeeding to Landlord's rights or other
person having or acquiring title by virtue of such foreclosure or termination
(herein sometimes referred to as "Successor Landlord") and upon such Successor
Landlord's written agreement to accept Tenant's attornment, Tenant shall attorn
to and recognize such Successor Landlord as Tenant's landlord under this Lease
and shall promptly execute and deliver any instrument that such Successor
Landlord may reasonably request to evidence such attornment. Upon such
attornment this Lease shall continue in full force and effect as a direct lease
between the Successor Landlord and Tenant upon all of the terms, conditions, and
covenants in this Lease, except as follows:

 

(a)

the Successor Landlord shall not be liable for any previous act or omission of
Landlord under this Lease;

 

(b)

the Successor Landlord shall not be subject to any offset (unless expressly
provided for in this Lease) which shall have theretofore accrued to Tenant
against Landlord;

 

(c)

the Successor Landlord shall not be bound by any previous modification of this
Lease, unless expressly provided for in this Lease, or by any previous
prepayment of more than one month's Base Rent, unless such modification or
prepayment shall have been expressly approved in writing by the Lessor of the
Superior Lease or the Holder of the Superior Mortgage through or by reason of
which the Successor Landlord shall have succeeded to the rights of Landlord
under this Lease.

19FINANCING REQUIREMENTS

19.1 LENDER-REQUESTED MODIFICATIONS. If, in connection with obtaining financing
or refinancing for the Property or Complex a prospective lender shall request
reasonable modifications to this Lease as a condition to such financing or
refinancing, Tenant shall not withhold, delay, or unreasonably condition its
consent thereto. It is agreed that, among the modifications which shall be
deemed reasonable, are modifications to the subordination and attornment
provisions of this Lease, modifications to the notice provisions of this Lease,
modifications to the provisions of this Lease which permit the lender to cure
any defaults by Landlord, and modifications to the provisions which grant
additional time to cure as may be reasonably required by the lender.

19.2 FAILURE TO COMPLY. If Tenant fails or refuses to execute and deliver to
Landlord, within fifteen (15) days after written notice to do so, the
amendment(s) to this Lease accomplishing such reasonable modification(s),
Landlord, at its sole option, shall have the right either (a) to terminate this
Lease after the expiration of any applicable notice and cure periods or (b) to
execute the amendment for and on behalf of Tenant as its attorney-in-fact.
Tenant hereby irrevocably appoints Landlord as its attorney-in-fact solely to
execute any documents required to carry out the intent of S 19.1 above on behalf
of Tenant.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 39 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

20DEFAULT

20.1 TENANT'S DEFAULT. Tenant's failure to perform any of its obligations under
this Lease when due and in the manner required shall constitute a material
breach and default ("Event of Default") of this Lease by Tenant, subject to any
cure period(s) permitted or available under applicable laws or statutes. In
addition, the following shall also be deemed Events of Default hereunder:

 

(d)

Tenant's abandonment of the Premises;

any material misrepresentation or omission herein or in any financial statements
or other materials provided by Tenant or any Guarantor in connection with
negotiating or entering this Lease or in connection with any Transfer under
Article 17;

 

(f)

cancellation of any guaranty of this Lease by any Guarantor;

failure by Tenant to cure within any applicable times permitted thereunder any
default under any other lease for space in the Complex or any other buildings
owned or managed by Landlord or its affiliates now or hereafter entered by
Tenant; and any Default hereunder not cured within the times permitted for cure
herein shall, at Landlord's election, constitute a default under any other such
lease or leases;

 

(h)

The levy of a writ of attachment or execution on this Lease or on any of
Tenant's property;

 

(i)

Tenant's or any Guarantor's general assignment for the benefit of creditors or
arrangement, composition, extension, or adjustment with its creditors;

 

(j)

Tenant's or any Guarantor's filing of a voluntary petition for relief, or the
filing of a petition against Tenant or any Guarantor in a proceeding under the
Federal Bankruptcy laws or other insolvency laws which is not withdrawn or
dismissed within forty-five (45) days thereafter; or, under the provisions of
any law providing for reorganization or winding up of corporations, the
assumption by any court of competent jurisdiction of jurisdiction, custody, or
control of Tenant or any substantial part of its property, or of any Guarantor,
where such jurisdiction, custody, or control remains in force unrelinquished,
unstayed, or unterminated for a period of forty five (45) days;

 

(k)

In any proceeding or action in which Tenant is a party, the appointment of a
trustee, receiver, agent, or custodian to take charge of the Premises or
Tenant's Property for the purpose of enforcing a lien against the Premises or
Tenant's Property; or

 

(1)

If Tenant or any Guarantor is a partnership or consists of more than one (1)
person or entity, the involvement of any partner of the partnership or other
person or entity in any of the acts or events described in subsections (i)
through (l) above.

Notwithstanding anything to the contrary herein, an Event of Default shall not
be deemed to have occurred if Tenant fails to perform any covenant of this Lease
other than its obligation timely to pay the Rent, unless such failure continues
after Landlord's delivery of written notice for the shortest period reasonably
necessary to effect the cure or such longer time as may reasonably be required
to cure the default, provided in the latter case that Tenant immediately begins
to cure such nonmonetary default and thereafter diligently and continuously
prosecutes such cure to completion. In addition, the accrual of a monetary Event
of Default shall be subject to the limitation stated in S 1.5.2 above.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

20.2 LANDLORD'S REMEDIES. Upon the occurrence of an Event of Default hereunder,
Landlord shall have the right, in addition to any other rights or remedies
Landlord may have under Laws, at Landlord's option, without further notice or
demand of any kind, to elect to do one of the following alternatives:

 

(i)

Terminate this Lease and Tenant's right to possession of the Premises, re-enter
the Premises, and take possession thereof; and Tenant shall have no further
claim to the

Premises or under this Lease; or

 

(ii)

Continue this Lease in effect and collect any unpaid Rent or other charges which
have theretofore accrued or which thereafter become due and payable. It is
intended hereunder that Landlord have the remedy described in California Civil
Code S 1951.4, which provides that a landlord may continue a lease in effect
after a tenant's breach and abandonment and recover rent as it becomes due, if
tenant has the right to sublease or assign, subject only to reasonable
limitations.

In the event of any re-entry or retaking of possession by Landlord, Landlord
shall have the right, but not the obligation, to remove all or any part of
Tenant's Property from the Premises and to place such property in storage at a
public warehouse at the expense and risk of Tenant.

20.2.1 No Waiver of Default. The waiver by Landlord of any Event of Default or
of any other breach of any term, covenant, or condition of this Lease shall not
be deemed a waiver of such term, covenant, or condition or of any subsequent
breach of the same or any other term, covenant, or condition. Acceptance of Rent
by Landlord subsequent to any Event of Default or breach hereof shall not be
deemed a waiver of any preceding Event of Default or breach other than the
failure to pay the particular Rent so accepted, regardless of Landlord's
knowledge of any breach at the time of such acceptance of Rent. Landlord shall
not be deemed to have waived any term, covenant, or condition of this Lease,
unless Landlord gives Tenant written notice of such waiver. Tenant should not
rely upon Landlord's failure or delay in enforcing any right or remedy
hereunder.

20.2.2 Landlord's Right to Cure. If Tenant defaults in the performance of any of
its obligations under this Lease, Landlord may (but shall not be obligated to),
without waiving such default, perform the same for the account and at the
expense of Tenant. Tenant shall pay Landlord all costs of such performance
promptly upon receipt of a bill therefor.

20.3 DAMAGES. Should Landlord elect to terminate this Lease under the provisions
of S 20.2 (i) above, Landlord may recover as damages from Tenant the following:

 

(a)

Past Rent: The worth at the time of the award of any unpaid Rent which had been
earned at the time of termination; plus

 

(b)

Rent Prior to Award: The worth at the time of the award of the amount by which
the unpaid Rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus

 

(c)

Rent After Award: The worth at the time of the award of the amount by which the
unpaid Rent for the balance of the Term after the time of award exceeds the
amount of the rental loss that Tenant proves could have been reasonably avoided;
plus

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 41 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

 

(d)

Proximately Caused Damages: Any other amount necessary to compensate Landlord
for all detriment proximately caused by Tenant's failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom, including, but not limited to, any costs or expenses
(including attorneys' fees), incurred by Landlord in (i) retaking possession of
the Premises; (ii) maintaining the Premises after Tenant’s default, (iii)
preparing the Premises for reletting to a new tenant, including any repairs or
alterations; and (iv) reletting the Premises, including brokers’ commissions.

"The worth at the time of the award" as used in subsections (a) and (b) above is
to be computed by allowing interest at the rate of ten percent (10%) per annum
or, if different, the legal rate then applicable in California. "The worth at
the time of the award" as used in subsection (c) above is to be computed by
discounting the amount at the discount rate of the Federal Reserve Bank situated
nearest to the Premises at the time of the award plus one percent (1 %).

20.4 LANDLORD'S DEFAULT. If Landlord fails to perform any covenant, condition,
or agreement contained in this Lease within thirty (30) days after receipt of
written notice from Tenant specifying a default and the relevant Lease
provision, or if Landlord fails within that thirty-day period after notice to
commence to cure any such default which cannot reasonably be cured within thirty
(30) days, then, subject to S 21.1 below, Landlord shall be liable to Tenant for
any damages sustained by Tenant as a result of Landlord's breach. Tenant shall
not have the right to terminate this Lease or to withhold, reduce, or offset any
amount against any payments of Rent or any other charges due and payable under
this Lease, except to the extent that a specific Lease provision permits such
termination or withholding, reduction, or offset of Rent.

20.5 HOLDER'S RIGHT TO CURE. Tenant shall give any Holder a copy, by registered
mail, of any notice of default served upon Landlord, provided that Tenant
previously has been notified in writing of the address of such Holder. If
Landlord fails to cure such default within the time provided in this Lease, any
such Holder shall have an additional forty-five (45) days within which to cure
such default by Landlord or, if such default cannot reasonably be cured within
that time, such additional time as may be necessary, provided that within such
forty-five (45) day period the Holder has commenced and is pursuing the remedies
necessary to cure such default (including commencement of foreclosure
proceedings, if necessary to effect such cure), in which event this Lease shall
not be terminated while such remedies are being so pursued.

20.6 SURVIVAL OF REMEDIES. The remedies permitted under this Article 20, the
parties' indemnities under SS 14.4.3, 14.4.4, and14.4.5, and S 29.5 below shall
survive the termination of this Lease.

21LIMITATIONS 0N LANDLORD'S LIABILITY

21.1 PERSONAL LIABILITY. The liability of Landlord to Tenant for any default by
Landlord under this Lease or arising in connection herewith or with Landlord's
operation, management, leasing, repair, renovation, alteration, or any other
matter relating to the Property or the Premises shall be limited to the value of
the interest of Landlord in the Property (and the rental proceeds thereof).
Under no circumstances shall Landlord ever be liable for consequential or
punitive damages, including damages for lost profits or for business
interruption. Tenant agrees to look solely to Landlord's interest in the
Property (and the rental proceeds thereof) for the recovery of any judgement
against Landlord, and Landlord shall not be personally liable for any such
judgement or deficiency after execution thereon. The limitations of liability
contained in this Article 21 shall apply equally and inure to the benefit of
Landlord's present and future partners, beneficiaries, officers, directors,
trustees, shareholders, agents, and employees, and their respective partners,
heirs, successors, and assigns. Under no circumstances shall any present or
future general or limited partner of Landlord (if Landlord is a partnership), or
trustee or beneficiary (if Landlord or any partner of Landlord is a trust) or
corporate officer, director, or shareholder (if Landlord or any partner of
Landlord is a corporation or company) or member (if Landlord is a limited
liability company) have any liability for the performance of Landlord's
obligations under this Lease.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

21.2 LIABILITY UPON TRANSFER. The term Landlord as used in this Lease, so far as
covenants or obligations on the part of the Landlord are concerned, shall be
limited to mean and include only the owner or owners, at the time in question,
of the fee title to, or a lessee's interest in a ground lease or master lease of
the Property. In the event of any transfer, assignment, or other conveyance or
transfer of any such title or interest, Landlord herein named (and in case of
subsequent transfers or conveyances, the current grantor) shall be automatically
freed and relieved from and after the date of such transfer, assignment, or
conveyance of all liability with respect to the performance of any covenants or
obligations on the part of Landlord contained in this Lease thereafter to be
performed; and, without further agreement, the transferee of such title or
interest shall be deemed to have assumed and agreed to observe and perform any
and all obligations of Landlord hereunder, during its ownership of the Premises.
Landlord may transfer its interest in the Premises without the consent of
Tenant, and such transfer or subsequent transfer shall not be deemed a violation
on Landlord's part of any of the terms and conditions of this Lease.

22ESTOPPEL CERTIFICATES

22.1 REQUEST AND DELIVERY. Within ten (10) days following any written request
Landlord may make from time to time, Tenant without any charge therefor, shall
execute, acknowledge, and deliver a statement certifying the following: (a) the
Commencement Date of this Lease; (b) the fact that this Lease is unmodified and
in full force and effect or, if there have been modifications hereto, that this
Lease is in full force and effect, as modified, and stating the date and nature
of such modifications; (c) the date to which the Rent and other sums payable
under this Lease have been paid; (d) the fact that, to Tenant's current, actual
knowledge, there are no current defaults under this Lease by either Landlord or
Tenant except as specified in the statement; and (e) such other matters as may
be reasonably requested by Landlord. Landlord and Tenant intend that any
statement delivered pursuant to this Article 22 may be relied upon by any
Holder, Lessor, beneficiary, purchaser, or prospective purchaser of the
Building, the Complex, or any interest therein. Tenant's failure to deliver any
such statement within the specified ten-day period shall constitute a material
default hereunder, and Tenant shall indemnify, defend, protect, and hold
Landlord harmless from and against any and all Claims which Landlord may sustain
or incur as a result of or in connection with Tenant's failure or delay in
delivering such statement.

22.2 ELECTION TO SELL BUILDING. If Landlord elects to sell the Building or to
obtain loans secured by a lien on the Building, Tenant, promptly after demand,
shall include with the estoppel certificate(s) provided to any prospective
purchaser or lender as required under this Article 22 any financial statements
of Tenant reasonably required by the purchaser or lender. The financial
statements so provided shall be kept confidential as to any parties other than
the purchaser or lender.

23NOTICES

23.1 MANNER OF DELIVERY. Any notice required or permitted under this Lease shall
be in writing and shall be delivered in at least one of the following ways: (a)
personally or by private hand-delivery messenger service; (b) by depositing the
same in the United States mail, postage prepaid, registered or certified, return
receipt requested; (c) by depositing such notice, postage prepaid, with Federal
Express or another nationally-recognized private overnight delivery service; or
(d) by any other means permitted or required by applicable California law or
statutes relevant in the context in which such notice is given. Each such notice
shall be addressed to the intended recipient at such party's address set forth
as follows, or at such other address as such party has theretofore specified by
written notice delivered in accordance with this S 23.1:

if to Landlord:

KASHIWA FUDOSAN AMERICA, INC.

c/o RiverRock Real Estate Group, Inc.

Attn: Property Manager

400 Oyster Point Boulevard, Suite 117

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 43 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

South San Francisco, CA 94080

 

copy to:

Metro Properties, LLC, Agent

Attn: Oyster Point Asset Manager

11150 West Olympic Boulevard, Suite 1090

Los Angeles, CA 90064

 

if to Tenant before the Commencement Date:

MYOKARDIA, INC.

Attn: General Counsel

333 Allerton Avenue

South San Francisco, CA 94080

 

and, if the Tenant after the Commencement Date:

MYOKARDIA, INC.

Attn: General Manager

395 Oyster Point Boulevard, Suite 306

South San Francisco, CA 94080

23.2 REQUIRED CONTENTS. Every notice (other than the giving or withholding of
consent or approval under the provisions of the Lease) given to a party shall
state the section of the Lease pursuant to which the notice is given; the period
of time within which the recipient of the notice must respond (or, if no
response is required, a statement to that effect); and if applicable, that the
failure to object to the notice within the stated time period will be deemed to
be the equivalent of the recipient's approval, consent to, or satisfaction with
the subject matter of the notice.

23.3 PRESUMPTION OF RECEIPT. Any notice delivered personally or by private
messenger service shall be deemed delivered on the next day following the
deposit of such notice at the recipient's address. Any notice delivered by
Federal Express or another nationally-recognized private overnight delivery
service shall be deemed delivered on the earlier of (y) the second day following
deposit thereof with the carrier or (z) the delivery date shown on the carrier's
record of delivery. Any notice delivered by mail in the manner specified in S
23.1 shall be deemed delivered on the earlier of (a) the third day following
deposit thereof in the United States Mail or (b) the delivery date shown on the
return receipt prepared in connection therewith. Refusal by Tenant or Landlord
to accept either certified or registered mail shall constitute a waiver of such
notice by the respective party.

24BROKERS

24.1 TENANT'S REPRESENTATION. Tenant represents and warrants to Landlord that
Tenant has dealt with no broker in connection with this Lease other than CBRE,
Inc. and Cushman & Wakefield of California, Inc. Tenant shall be responsible for
all foreseeable consequences of damages (including attorneys' fees and costs)
resulting from any claims that may be asserted against Landlord by any other
broker, finder, or other person with whom Tenant has or purportedly has dealt in
connection with this Lease, and Tenant agrees to indemnify, defend, protect, and
hold Landlord harmless in connection with any such Claims which may be asserted.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

25RIGHTS RESERVED TO LANDLORD

25.1 ACCESS TO PROPERTY. All of the Property except the inside surfaces of all
walls, windows, and doors bounding the Premises (including exterior Building
walls, core corridor walls and doors, and any core corridor entrance) and any
space in or adjacent to the Premises used for shafts, stacks, pipes, conduits,
fan rooms, ducts, electric, or other utilities, sinks or other Building
facilities, and the use thereof, as well as access thereto through the Premises
for the purpose of operation, maintenance, decoration, and repair, are reserved
to Landlord. Tenant shall permit Landlord to install, use, replace, and maintain
pipes, ducts, and conduits within the demising walls, bearing columns, and
ceilings of the Premises.

25.2 CONTROL OF PROPERTY. Except to the extent expressly limited herein,
Landlord reserves full rights to control the Property (which rights may be
exercised without subjecting Landlord to claims for constructive eviction,
abatement of Rent, damages, or other claims of any kind), including more
particularly the following rights:

 

(a)

Name, Address, Access. To change the name or street address of the Property;
install and maintain signs on the exterior and interior of the Property; retain
at all times, and use in appropriate instances, keys to all doors within and
into the Premises; grant to any Person the right to conduct any business or
render any service at the Property, whether or not it is the same or similar to
the use permitted Tenant by this Lease; and have access for Landlord and other
tenants of the Property to any mail chutes located on the Premises according to
the rules of the United States Postal Service.

 

(b)

Entry into Premises. To enter the Premises at reasonable hours for reasonable
purposes, including inspection and supplying cleaning service or other services
to be provided Tenant hereunder, to show the Premises to current and prospective
lenders, ground lessors, insurers, and prospective purchasers, tenants and
brokers, at reasonable hours; and if Tenant shall abandon the Premises at any
time, or shall vacate the same during the last three (3) months of the Term, to
decorate, remodel, repair, or alter the Premises.

 

(c)

Safety Measures. To limit or prevent access to the Property, shut down elevator
service, activate elevator emergency controls, or otherwise take such action or
preventative measures deemed necessary by Landlord for the safety of tenants or
other occupants of the Property or the protection of the Property and other
property located thereon or therein, in case of fire, invasion, insurrection,
riot, civil disorder, public excitement or other dangerous condition, or threat
thereof.

 

(d)

Improvements. To decorate and to make alterations, additions and improvements,
structural or otherwise, in or to the Property or any part thereof, and any
adjacent building, structure, parking facility, land, street or alley (including
changes and reductions in corridors, lobbies, parking facilities and other
public areas and the installation of kiosks, planters, sculptures, displays,
escalators, mezzanines, and other structures, facilities, amenities and features
therein, and changes for the purpose of connection with or entrance into or use
of the Property in conjunction with any adjoining or adjacent building or
buildings, now existing or hereafter constructed). In connection with such
matters, or with any other repairs, maintenance, improvements or alterations, in
or about the Property, Landlord may erect scaffolding and other structures
reasonably required, and during such operations may enter upon the Premises and
take into and upon or through the Premises, all materials required to make such
repairs, maintenance, alterations or improvements, and may close public entry
ways, other public areas, restrooms, stairways or corridors.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 45 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

25.3 LANDLORD'S RIGHT TO MAINTAIN. Except as expressly otherwise provided in
this Lease, Landlord shall have no liability to Tenant by reason of any
inconvenience, annoyance, interruption, or injury to business arising from
Landlord's making any repairs or changes which Landlord is required or permitted
to make by this Lease, by any other lease or agreement affecting the Property,
or by Law, in or to any portion of the Property, Complex, or the Premises,
including the Systems and Equipment and appurtenances of the Property or the
Premises, provided that Landlord shall use due diligence with respect thereto
and shall perform such work, except in case of emergency, at times reasonably
convenient to Tenant and otherwise in such manner as will not materially
diminish Tenant's beneficial enjoyment of the Premises for their intended use.

25.4 REASONABLE NOTICE. In connection with entering the Premises to exercise any
of the foregoing rights, Landlord shall: (a) provide reasonable advance written
or oral notice to Tenant's on-site manager or other appropriate person (except
in emergencies, or for routine cleaning or other routine matters), and (b) take
reasonable steps to avoid any unreasonable interference with Tenant's business.

26HOLDING OVER

26.1 HOLDOVER. Unless Landlord expressly agrees otherwise in writing, Tenant
shall pay Landlord one hundred fifty percent (150%) of the amount of Rent then
applicable prorated on per diem basis for each day Tenant shall retain
possession of the Premises or any part thereof after expiration of the Term or
earlier termination of this Lease, together with all damages sustained by
Landlord on account thereof. In the case of any such holdover, the Lease shall
be converted to a month-to-month tenancy which either party may terminate upon
written notice of not less than thirty (30) days to the other. Tenant shall
remain bound to comply with all provisions of this Lease until Tenant vacates
the Premises and shall be subject to the provisions of S 11.1 above.

26.2 PERMISSIVE MONTH-TO-MONTH TENANCY. Notwithstanding the foregoing to the
contrary, at any time before or after expiration or earlier termination of the
Term of the Lease, Landlord may serve notice advising Tenant of the amount of
Rent and other terms required, should Tenant desire to enter a monthto-month
tenancy. If Tenant shall hold over more than one full calendar month after such
notice, Tenant shall thereafter be deemed a month-to-month tenant, on the terms
and provisions of this Lease then in effect, as modified by Landlord's notice,
except that Tenant shall not be entitled to any renewal or expansion rights
contained in this Lease or any amendments hereto.

 

27

PARKING

 

27.1 AVAILABLE PARKING. Subject to the terms and conditions contained in the
balance of this Article 28, Landlord agrees to make available to Tenant during
the Term of this Lease and any renewal term up to a maximum of seventy-seven
(77) parking spaces on a non-exclusive basis in the area(s) designated by
Landlord for parking in the Building's parking lots and/or facility (the
"Parking Facility"). Said parking spaces shall be in locations designated by
Landlord, and parking shall be on a first-come-first-served, unassigned,
nonreserved basis. Landlord reserves the right to designate different locations
or different parking areas for Tenant's use without any liability to Tenant and
Tenant agrees that any change shall not give rise to any claims or offset
against Landlord hereunder. Tenant shall abide by any and all parking
regulations and rules established from time to time by Landlord or Landlord's
parking operator. Landlord reserves the right in its sole and absolute
discretion to restrict or prohibit the use of the Parking Facility for any
vehicles other than passenger automobiles, such as full-sized vans or trucks.
Tenant shall not permit any vehicles belonging to Tenant or Tenant's employees,
agents, customers, contractors, or invitees to be loaded, unloaded, or parked in
areas other than those designated by Landlord for such activities and shall not
permit any such vehicles to be parked overnight in the Parking Facility;
provided, Tenant may apply for an Overnight Parking Permit from Landlord's
Property Manager for limited periods for good cause relating to Tenant's
business, subject to such rules and regulations governing such overnight parking
as Landlord's Property Manager may establish from time to time. A failure to
comply with the foregoing provisions shall afford Landlord the right without
notice to remove any vehicles involved and to charge the cost to Tenant, which
cost shall be immediately due and payable upon demand by Landlord.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

27.2 USE AT TENANT'S OWN RISK. Landlord shall have no obligation to monitor the
use of the Parking Facility. Tenant's and its employees' use of the Parking
Facility shall be at the sole risk of Tenant and its employees. Unless caused by
the willful harmful act of Landlord, Landlord shall have no responsibility or
liability for any injury or damage to any person or property by or as a result
of the use of the Parking Facility (or substitute parking) by Tenant and its
employees, whether by theft, collision, criminal activity, or otherwise, and
Tenant hereby assumes, for itself and its employees, all risks associated with
any such occurrences in or about the Parking Facility.

28MISCELLANEOUS PROVISIONS.

28.1 GENERAL DEFINITIONS. The definitions which follow shall apply generally to
the provisions of this Lease.

 

(a)

The term business days means Monday through Friday inclusive, excluding Holidays
as defined in S 8.1.1 above. Throughout this Lease, wherever days is used the
term shall refer to calendar days. Wherever the term business days is used the
term shall refer to business days as defined hereunder.

 

(b)

The term mortgage shall include any mortgage or deed of frust, and the term
mortgagee shall include a frustee.

 

(c)

The terms include, including, and such as shall each be construed as if followed
by the phrase "without limitation." The rule of eiusdem generis shall not be
applicable to limit a general statement following or referrable to an
enumeration of specific matters to matters similar to the matters specifically
mentioned.

 

(d)

The term obligations under this Lease and words of like import shall mean the
covenants to pay Rent and Additional Rent under this Lease and all of the other
covenants and conditions contained in this Lease. Any provision in this Lease
that one party or the other or both shall do or not do or shall cause or permit
or not cause or permit a particular act, condition, or circumstance shall be
deemed to mean that such party so covenants or both parties so covenant, as the
case may be.

 

(e)

The term Tenant's obligations hereunder and words of like import and the term
Landlord's obligations hereunder and words of like import shall mean the
obligations under this Lease which are to be performed or observed by Tenant, or
by Landlord, as the case may be. Reference to performance of either party's
obligations under this Lease shall be construed as "performance and observance."

 

(f)

Reference to Tenant being or not being in default hereunder or words like import
shall mean that Tenant is in default in the performance of one or more of
Tenant's obligations hereunder, or that Tenant is not in default in the
performance of any of Tenant's obligations hereunder, or that a condition of the
character described in S 20.1 above has occurred and continues or has not
occurred or does not continue, as the case may be.

 

(g)

References to Landlord as having no liability to Tenant or being without
liability to Tenant shall mean that Tenant is not entitled to terminate this
Lease or to claim actual or constructive eviction, partial or total, or to
receive any credit, allowance, setoff, abatement, or diminution of Rent, or to
be relieved in any manner of any of its other obligations hereunder, or to be
compensated for loss or injury suffered or to enforce any other kind of
liability whatsoever against Landlord under or with respect to this Lease or
with respect to Tenant's use or occupancy of the Premises.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 47 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

 

(h)

The term requirements of insurance bodies and words of like import shall mean
rules, regulations, orders, and other requirements of the California Board of
Fire Underwriters and/or the California Fire Insurance Rating Organization and/
or any other similar body performing the same or similar functions and having
jurisdiction or cognizance of the Property and/or the Premises.

 

(i)

The term repair shall be deemed to include restoration and replacement as may be
necessary to achieve and/or maintain good working order and condition.

 

(j)

Reference to termination of this Lease includes expiration or earlier
termination of the Term of this Lease or cancellation of this Lease pursuant to
any of the

provisions of this Lease or to Law. Upon a termination of this Lease, the Term
and estate granted by this Lease shall end at noon of the date of termination as
if such date were the date of expiration of the Term of this Lease, and neither
party shall have any further obligation or liability to the other after such
termination, except as shall be expressly provided for in this Lease and except
for any such obligation as by its nature or under the circumstances can only be,
or by the provisions of this Lease may be, performed after such termination; and
in any event, unless expressly provided to the contrary in this Lease, any
liability for a payment or obligation which shall have accrued to or with
respect to any period ending at the time of termination shall survive the
termination of this Lease.

 

(k)

The term in full force and effect when herein used in reference to this Lease as
a condition to the existence or exercise of a right on the part of Tenant shall
be construed in each instance as including the further condition that at the
time in question no default on the part of Tenant exists, and no event has
occurred which has continued to exist for such period of time (after the notice,
if any, required by this Lease), as would entitle Landlord to terminate this
Lease or to dispossess Tenant.

 

(1)

The term Tenant shall mean Tenant herein named or any assignee, heir,
distribute, executor, administrator, legal representative, or other successor in
interest (immediate or remote) of Tenant herein named, while such Tenant or such
assignee or other successor in interest, as the case may be, is in possession of
the Premises as owner of the Tenant's estate and interest granted by this Lease
and also, if Tenant is not a single individual or a corporation, all of the
persons, firms, and corporations then comprising Tenant; and their liability
hereunder shall be joint and several.

28.2 LIGHT AND AIR. No diminution of light, air or view by any structure which
may hereafter be erected (whether or not by Landlord) shall entitle Tenant to
any reduction of Rent under this Lease, result in any liability of Landlord to
Tenant, or in any other way affect this Lease.

28.3 WAIVER OF TERMS. If either Landlord or Tenant waives the performance of any
term, covenant, or condition contained in this Lease, such waiver shall not be
deemed to be a waiver of the term, covenant, or condition itself or a waiver of
any subsequent breach of the same or any other term, covenant, or condition
contained herein. Furthermore, the acceptance of Rent by Landlord shall not
constitute a waiver of any preceding breach by Tenant of any term, covenant, or
condition of this Lease, regardless of Landlord's knowledge of such preceding
breach at the time Landlord accepts such Rent. Failure by Landlord to enforce
any of the terms, covenants, or conditions of this Lease for any length of time
shall not be deemed to waive or to decrease the right of Landlord to insist
thereafter upon strict performance by Tenant. Waiver by Landlord of any term,
covenant, or condition contained in this Lease may only be made by a written
document signed by Landlord.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

28.4 FAILURE TO DELIVER STATEMENTS. Landlord's failure during the Term of this
Lease to prepare and deliver any of the Statements, estimates, notices, or bills
contemplated or required under this Lease, or Landlord's failure to make a
demand, shall not in any way cause Landlord to forfeit or surrender its rights
to collect any of the foregoing items of Rent which may have become due during
the Term of this Lease.

28.5 ATTORNEY'S FEES. In the event that any action or proceeding (including
arbitration) is brought to enforce or interpret any term, covenant, or condition
of this Lease on the part of Landlord or Tenant, the prevailing party in such
action or proceeding (whether after trial or upon appeal) shall be entitled to
recover from the party not prevailing its expenses therein, including reasonable
attorneys' fees and all allowable costs as fixed by the court.

28.6 CORPORATE REVIEW FEES. Notwithstanding anything to the contrary in this
Lease, Tenant agrees to reimburse Landlord for its reasonable costs and/or
attorneys' fees incurred in the review of (i) any transaction with respect to
which Tenant is required to give notice under S 17.13 of the Lease and/or (ii)
any other change of name, registration, corporate status or merger, acquisition,
consolidation, transfer, loan, security, or collateral transaction, or other
matter related to Tenant's legal or corporate status or the financing of any
loan or collateral or security associated with the same requiring Landlord's
attention and need to seek legal advice, which shall not exceed $2,000 in the
aggregate as to each such instance.

28.7 JURY TRIAL. Tenant and Landlord each hereby waive their respective rights
to a trial by jury under applicable Laws in the event of any litigation or
dispute between Landlord and Tenant arising out of or in connection with this
Lease and the parties' performance thereunder.

28.8 MERGER. Notwithstanding the acquisition (if same should occur) by the same
party of the title and interests of both Landlord and Tenant under this Lease,
there shall never be a merger of the estates of Landlord and Tenant under this
Lease, but instead the separate estates, rights, duties, and obligations of
Landlord and Tenant, as existing hereunder, shall remain unextinguished and
continue, separately, in full force and effect until this Lease expires or
otherwise terminates in accordance with the express provisions herein contained.

28.9 No MERGER ON VOLUNTARY SURRENDER. A voluntary or other surrender of this
Lease by Tenant or the mutual cancellation of this Lease shall not work a merger
and shall, at the option of Landlord, terminate all or any existing subleases or
subtenancies, or may, at the option of Landlord, operate as an assignment to it
of any or all such subleases or subtenancies.

28.10 CONSENT. Notwithstanding anything contained in this Lease to the contrary,
Tenant shall have no claim and hereby waives the right to any claim against
Landlord for money damages by reason of any refusal, withholding, or delaying by
Landlord of any consent, approval, statement, or satisfaction; and in such
event, Tenant's only remedies therefor shall be an action for specific
performance, injunction, or declaratory judgement to enforce any right to such
consent, approval, statement, or satisfaction.

28.11 COUNTERPARTS. This Lease may be executed in multiple counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

28.12 FINANCIAL STATEMENTS. In order to induce Landlord to enter into this
Lease, Tenant agrees that, if its financial statements are not publicly
available, it shall promptly furnish Landlord, from time to time (but no more
frequently than once per calendar year), upon Landlord's written request, with
financial statements reflecting Tenant's current financial condition. Tenant
represents and warrants that all financial statements, records, and information
furnished by Tenant to Landlord in connection with this Lease are and shall be
true, correct, and complete in all respects.

28.13 GENDER AND NUMBER. Words used in neuter gender include the feminine and
masculine, where applicable, and words used in the singular or plural shall
include the opposite number if appropriate.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 49 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

28.14 JOINT AND SEVERAL OBLIGATION. If more than one person executes this Lease
as Tenant, each of them is jointly and severally liable for the keeping,
observing, and performing of all of the terms, covenants, conditions,
provisions, and agreements of this Lease to be kept, observed, and performed by
Tenant. The term Tenant as used in this Lease shall mean and include each of
such signatories jointly and severally. The act of or notice from, or notice or
refund to, or the signature of, any one or more of such signatories with respect
to the tenancy or this Lease, including any renewal, extension, expiration,
termination, or modification of this Lease, shall be binding upon each and all
of the persons executing this Lease as Tenant with the same force and effect as
if each and all of them had so acted or so given or received such notice or
refund or so signed.

28.15 HEADINGS AND SECTION NUMBERS. The headings and titles of the articles and
sections of this Lease are used for convenience only and shall have no effect
upon the construction or interpretation of this Lease. Wherever a reference is
made in this Lease to a particular article or section, such reference shall be
deemed to include all subsections following such section reference, unless the
contrary is expressly provided in connection with such reference. All references
in this Lease to numbered articles, numbered sections, and lettered exhibits are
references to articles and sections of this Lease and exhibits annexed to (and
thereby made part of) this Lease, as the case may be, unless expressly otherwise
designated in the context.

28.16 TIME. Time is of the essence of this Lease and all of its provisions.

28.17APPLICABLE LAW. This Lease shall in all respects be governed by and
interpreted in accordance with the laws of the State of California without
reference to its conflicts of law principles. If suit is brought by a party to
this Lease, the parties agree that jurisdiction of such action shall be vested
exclusively in the state courts of the State of California, County of San Mateo,
or in the United States District Court for the Northern District of California,
and with its execution and delivery of this Lease Tenant waives any defense it
might otherwise have against the jurisdiction of such courts.

28.18 SEVERABILITY. If any provision of this Lease or the application thereof to
any person or circumstance shall be invalid or unenforceable to any extent, the
remainder of this Lease and the application of such provision to other persons
or circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.

28.19 SIGNS. Tenant shall not place or permit to be placed in or upon the
Premises where visible from outside the Premises or any part of the Building,
any signs, notices, drapes, shutters, blinds or window coatings, or displays of
any type without the prior written consent of Landlord. Landlord shall consent
to the location at the cost of Tenant of a building standard sign on or near the
entrance of the Premises and shall include Tenant in the Building and Complex
directories located in the Building. Landlord reserves the right in Landlord's
sole discretion to place and locate on the roof and exterior of the Building and
Complex and in any area of the Building and the Complex not leased to Tenant,
such signs, notices, displays and similar items as Landlord deems appropriate in
the proper operation of the Building and the Complex.

28.20 EXECUTION BY LANDLORD. The submission of this document for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the Premises. This document becomes effective and binding only upon
execution and delivery hereof by Tenant and by Landlord. No act or omission of
any employee or agent of Landlord or of Landlord's broker shall alter, change or
modify any of the provisions hereof.

28.21 USE OF NAME. Tenant shall not use the name of the Building or Complex for
any purpose other than the address of the business to be conducted by Tenant in
the Premises. Tenant shall not use any picture of the Building or Complex in its
advertising, stationery or in any other manner so as to imply that the entire
Building or Complex is leased by Tenant. Landlord expressly reserves the right
at any time to change the name or street address of the Building and/or Complex
without in any manner being liable to Tenant therefor.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

28.22 NONRECORDABILITY OF LEASE. Tenant agrees that in no event shall this Lease
or a memorandum hereof be recorded without Landlord's express prior written
consent, which consent Landlord may withhold in its sole discretion.

28.23 CONSTRUCTION. All provisions hereof, whether covenants or conditions,
shall be deemed to be both covenants and conditions. The definitions contained
in this Lease, shall be used to interpret the Lease. All rights and remedies of
Landlord and Tenant shall, except as otherwise expressly provided, be cumulative
and non-exclusive of any other remedy at law or in equity.

28.24 FORCE MAJEURE DELAYS. This Lease and the obligations of Tenant hereunder
shall not be affected or impaired because Landlord is unable to fulfill any of
its obligations hereunder or is delayed in doing so, if such inability or delay
is caused by reason of force majeure, strike, labor troubles, acts of God, acts
of government, unavailability of materials or labor, or any other cause beyond
the reasonable control of Landlord (collectively "Force Majeure Delays").

28.25 AUTHORITY. If Tenant is a corporation, Tenant represents and warrants that
Tenant is qualified to do business in California and that each individual
executing this Lease on behalf of Tenant is duly authorized to execute and
deliver this Lease on behalf of Tenant and shall deliver appropriate
certification to that effect if requested. If Tenant is a limited liability
company, partnership, joint venture, or other unincorporated association, Tenant
represents and warrants that each individual executing this Lease on behalf of
Tenant is duly authorized to execute and deliver this Lease on behalf of Tenant
and that this Lease is binding on Tenant. Furthermore, Tenant agrees that the
execution of any written consent hereunder, or any written modification or
termination of this Lease, by any general partner or member of Tenant or any
other authorized agent of Tenant, shall be binding on Tenant.

28.26 NONDISCLOSURE. Tenant agrees that it shall not disclose any of the matters
set forth in this Lease or disseminate or distribute any information concerning
the terms, covenants, or conditions thereof to any person, firm, or entity,
other than a prospective assignee or subtenant of the Premises, without first
obtaining the express written approval of Landlord; provided, however, that
Tenant may disclose the contents of this Lease to any director, officer, or
employee of Tenant, to Tenant's lawyers, accountants, or other third party
consultants or professionals, to any lenders, investors, or others to whom
Tenant provides financial statements, or in response to any legally effective
demand for disclosure pursuant to court order or from any other properly
constituted legal authority or as otherwise required by law.

28.27 QUIET ENJOYMENT. So long as Tenant is not in default under this Lease
beyond any applicable notice and cure periods, Tenant shall have quiet enjoyment
of the Premises for the Term, subject to all the terms and conditions of this
Lease and all liens and encumbrances prior to this Lease.

ACCESS INSPECTION DISCLOSURE. Pursuant to California Civil Code S 1938, Landlord
hereby notifies Tenant that, as of the date of this Lease, the Premises have not
undergone inspection by a "Certified Access Specialist" to determine whether the
Premises meet all applicable construction-related accessibility standards under
California Civil Code S 55.53, and the Premises have not been determined to meet
all applicable construction-related accessibility standards pursuant to Civil
Code S 55.53. In addition, Civil Code S 1938(e) requires that the following
language be inserted into this Lease:

A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASP inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASP inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASP
inspection, the payment of the fee for the CASP inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 51 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

Landlord is acting in compliance with applicable Laws by inserting the foregoing
paragraph into this Lease, but Landlord thereby expresses no opinion as to the
meaning or applicability of S 1938 and offers no legal advice as to its meaning
or applicability. Tenant is informed and agrees that it will seek its own legal
counsel if it has questions regarding the meaning of S 1938 or its applicability
to this Lease.

28.28 LANDLORD'S REPRESENTATIVE. Tenant acknowledges and agrees that, in
executing this Lease, TAK Development, Inc., a California corporation, is acting
solely in its capacity as Landlord's authorized attorney-in-fact. TAK
Development, Inc. is not acquiring or assuming any legal liability or obligation
to any other party executing this Lease, and any claim or demand of any such
other party arising under or with respect to this Lease shall be made and
enforced solely against Landlord.

28.29 EXHIBITS AND ATTACHMENTS. All exhibits and attachments referred to in the
body of this Lease are deemed attached hereto and incorporated herein by
reference. The parties have attached the following exhibits to the Lease prior
to execution:

 

Exhibit A

 

Site Plan

 

 

 

Exhibit B

 

Floor Plan of Premises

 

 

 

Exhibit C

 

Rules and Regulations

 

 

 

Exhibit D

 

Athletic Facility Use Agreement

 

 

 

Exhibit E

 

Commencement Date Agreement

 

28.30ENTIRE AGREEMENT. This Lease, together with its exhibits, contains all the
agreements of the parties hereto and supersedes any previous negotiations. There
have been no representations made by the Landlord or understandings made between
the parties other than those set forth in this Lease and its exhibits. This
Lease may not be modified except by a written instrument duly executed by the
parties hereto.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan America,:: MyoKardia, Inc. nzyokardia Ise 5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090 rsfl

--------------------------------------------------------------------------------

 

[gybehpkrvzhp000001.jpg] Whereof, the parties have executed this Lease as of the
date first above written.

 

Landlord:

 

Tenant:

KASHIWA FUDOSAN AMERICA, INC., a

 

MYOKARDIA, INC., a Delaware corporation

California corporation

 

 

 

By:

TAK Development, Inc., a California corporation

 

By:

/s/ T. Anastasios Gianakakos

Its:

Attorney-in-Fact

 

 

T. Anastasios Gianakakos

By:

/s/ Tomoki Miura

 

Its:

CEO

 

Tomoki Miura, Senior Manager

 

 

 

 

 

 

 

 

 

/s/ Robert L. Delsman

 

 

 

 

Robert L. Delsman

 

 

 

 

Approved as to Legal Form & Sufficiency

 

 

 

 

Berkeley, California

 

 

 

 

2018-11-14 13:08:2308’00’

 

 

 

 

 

 

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. page 53 of 51 myokardia Ise
5-111318.doc

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

 

[gybehpkrvzhp000002.jpg]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B, p. 1

Suite 302-306 - 5,314 RSF

 

[gybehpkrvzhp000003.jpg]

 

395 Oyster Point Blvd

 

 

CUSHMAN &

395 OYSTER POINT BLVD.

SCALE:1/8”-1’-0”

 

WAKEFIELD

SOUTH SAN FRANCISCO, CA

DATE:12.04.17

[gybehpkrvzhp000004.jpg] Oakland, CA 94612

P 415541.0977

www.msaf.com

 

 

PROJECT NO: 17080

ISSUE/REVISION:

 

[gybehpkrvzhp000005.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[gybehpkrvzhp000006.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[Exhibit C]

OYSTER POINT MARINA PLAZA

Rules and Regulations

1.  The sidewalks, doorways, halls, stairways, vestibules and other similar
areas shall not be obstructed by Tenant or used by Tenant for any purpose other
than ingress to and egress from the Premises and going from one part of the
Building to another part.

2.  Plumbing fixtures shall be used only for their designated purpose, and no
foreign substances of any kind shall be thrown therein. Damage to any such
fixture resulting from misuse by Tenant or any employee or invitee of Tenant
shall be repaired at the expense of Tenant.

3.  Tenant shall not install any radio or television antenna, loudspeaker, or
other device on the roof or exterior walls of the Building. No TV or radio or
recorder shall be played in such a manner as to cause a nuisance to any other
tenant.

4.  There shall not be used in any space, or in the public halls of the
Building, either by Tenant or others, any hand trucks except those equipped with
rubber tires and side guards or such other material handling equipment as
Landlord may approve. No other vehicles of any kind shall be brought by any
tenant into the Building or kept in or about its premises.

5.  Tenant shall store all its trash and garbage within its Premises. No
material shall be placed in the hallways or in the trash boxes or receptacles if
such material is of such nature that it may not be disposed of in the ordinary
and customary manner of removing and disposing of office building trash and
garbage in the City of South San Francisco without being in violation of any law
or ordinance governing such disposal. All garbage and refuse disposal shall be
made only through entryways and elevators provided for such purposes and at such
times as Landlord shall designate.

6.  The requirements of tenants will be attended to only upon application in
writing at the office of the Building. Employees of Landlord shall not perform
any work or do anything outside of their regular duties unless under special
instructions from Landlord.

7.  These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the agreements, covenants,
conditions, and provisions of any lease of premises in the Building.

8.  Tenant shall not occupy the Building or permit any portion of the Building
to be occupied for the manufacture or direct sale of liquor, narcotics, or
tobacco in any form, or as a medical office, barber shop, manicure shop, music
or dance studio, or employment agency. Tenant shall not conduct in or about the
Building any auction, public or private, without the prior written approval of
Landlord.

9.  Tenant shall not use in the Building any machines, other than standard
office machines such as typewriters, calculators, personal computers,
photocopiers, and similar machines, without the prior written approval of
Landlord. All office equipment and any other device of any electrical or
mechanical nature shall be placed by Tenant in the Premises in settings approved
by Landlord, so as to absorb or prevent any vibration, noise, or annoyance.
Tenant shall not cause improper noises, vibrations, or odors within the
Building.

10.  Tenant shall not enter the mechanical rooms, air conditioning rooms,
electrical closets, janitorial closets, or similar areas or go upon the roof of
the Building without the prior written consent of Landlord.

11.  Tenant shall not mark, paint, drill into, cut, string wires within, or in
any way deface any part of the Building, without the prior written consent of
Landlord and as Landlord may direct. Should Landlord grant approval, Tenant
agrees to assume full responsibility and warrants that, should a contractor
other than the Building Contractor be used, Tenant's contractor will strictly
abide by Landlord's guidelines for work contracted directly by Tenant. Upon
removal of any wall decorations or installations or floor coverings by Tenant,
any damage to the walls or floors shall be repaired by Tenant at Tenant's sole
cost

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. myokardia Ise 5-111318.doc page C-1

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

and expense. This rule shall apply to all work performed in the Building,
electrical devices, and attachments, and installations of any nature affecting
floors, walls, woodwork, trim, windows, ceilings, equipment, or any other
portion of the Building. Plans and specifications for such work, prepared at
Tenant's sole expense, shall be submitted to Landlord and shall be subject to
Landlord's prior written approval in each instance before the commencement of
work. All installations, alterations, and additions shall be constructed by
Tenant in a good and workmanlike manner, and only good grades of materials shall
be used in connection therewith.

12.  Tenant will not place objects on window sills or otherwise obstruct the
exterior wall window covering.

13.  The Tenant will keep all doors opening to the exterior of the Building, all
fire doors, and all smoke doors closed at all times.

14.  If Tenant uses the Premises after regular business hours or on non-business
days Tenant shall lock any entrance doors to the Building or to the Premises
used by Tenant immediately after using such doors.

15.  The Tenant shall not use any portion of the Premises for lodging.

16.  Landlord reserves the right to exclude or expel from the Building any
person who, in the judgement of Landlord is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
the rules and regulations of the Building.

17.  Tenant shall not park or attach any bicycle or motor driven cycle on or to
any part of the Premises, the Building, or within the landscaping.

18.  In all carpeted areas where desks and chairs are utilized, Landlord shall
require Tenant, at Tenant's own cost, to place mats under each and every chair
or use chairs on 1 1/2" wide rollers at minimum in order to protect said
carpeting from unnecessary wear and tear.

19.  Signs, advertisements, graphics, or notices visible in or from public
corridors shall be subject to Landlord's written approval. Nails, screws, and
other attachments to the Building require prior written consent from Landlord.

20.  Landlord shall be notified in writing in advance of any and all contractors
and technicians rendering any installation service to Tenant, and such
contractors and technicians shall be referred to Landlord for approval and
supervision prior to performing services. This applies to all work performed in
the Building, including installation of telephone and communications lines and
equipment, electrical devices, and all installations affecting floors, walls,
woodwork, windows, ceilings, and any other physical portions of the Building.

21.  Landlord shall be notified in writing in advance of any movement in or out
of the Building of furniture, office equipment, or other bulky or heavy material
which requires the use of elevators, stairways, or Building entrance and lobby;
and such movement shall be restricted to hours established by Landlord and any
other requirements of Landlord, including the use of elevator pads and the
placement of masonite panel on the path of travel to protect flooring. All such
movement shall be under Landlord's supervision, and the use of an elevator for
such movements shall be restricted to the Building's freight elevators.
Arrangements with Landlord should be made regarding the time, method, and
routing of movement, and Tenant shall assume all risks of damage to articles
moved and injury to persons or public resulting from such moves. Landlord shall
not be liable for any acts or damages resulting from any such activity.

22.  Landlord reserves the right to restrict access to all telephone closets,
cabling, conduits, and risers in the Property. Tenant shall not have access for
any reason to any of the aforementioned areas of the Property without the
written permission of Landlord and the supervision of Landlord's Building
Engineer. The means by which telephone, telegraph, and similar wires are to be
introduced to the Premises and the location of telephones, call boxes, and other
office equipment affixed to the Premises, shall be subject to the prior written
approval of Landlord.

23.  Any damage done to the Building by the movement of Tenant's property, or
done by Tenant property while in the Building, shall be at Tenant’s expense.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. myokardia Ise 5-111318.doc page C-2

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

24.  All door pertinent to Tenant's Premises and all other Building door outside
the Premises (other than smoke or heat-activated fire doors) are to be kept
closed and not blocked open at all times, as they are fire control doors.

25.  Tenant shall cooperate with Landlord in maintaining the Premises. Tenant
shall not employ any person for the purpose of such cleaning other than the
Building's cleaning and maintenance personnel.

26.  To insure orderly operation of the Building, no deliveries of water, soft
drinks, newspapers, or other such items to any Premises shall be made except by
persons appointed or approved by Landlord in writing.

27.  Nothing shall be swept or thrown into the corridors, halls elevator shafts,
or stairways. No birds, fish, or animals of any kind shall be brought into or
kept in, on, or about the Premises without the written permission of Landlord.

28.  Except for trained and certified service dogs assisting the disabled
consistent with the ADA and registered with Landlord's Property Manager, Tenant
shall not bring into or keep in, on, or about the Premises or Property any
birds, fish, dogs, cats, or animals of any kind without the express written
permission of Landlord, which Landlord shall have the right to withhold or deny
in its sole and absolute discretion.  If Landlord elects to grant such
permission with respect to the presence of animals in, on, or about the Premises
or Property, it shall be conditioned upon Tenant's agreement to indemnify
Landlord in writing with respect to the presence and activities of any such
animals in, on, or about the Premises of Property and an increase in Tenant's
liability insurance coverage commensurate with the associated increased
liability exposure of Landlord, as determined by Landlord in its sole and
absolute discretion.

29.  No machinery of any kind, except for standard electronic office machinery
such as personal computers, typewriters, and photocopiers, shall be operated by
Tenant in the Premises without the prior written approval of the Landlord.

30.  No cooking shall be done in the Premises, except that the use by Tenant of
Underwriter's Laboratory approved microwave ovens and equipment for brewing
coffee, tea, or other hot beverages shall be permitted, provided such use is in
accordance with all applicable codes, laws, and ordinances.

31.  Tenant shall not install any food, soft drink, or other vending machine
within the Premises.

32.  Tenant shall not use or keep on its Premises any kerosene, gasoline, or
inflammable or combustible fluid or material other than limited quantities
reasonably necessary for the operation and maintenance of office equipment.
Tenant shall not use or keep any noxious gas or substances in the Premises or
permit the Premises to be used in a manner offensive or objectionable to
Landlord or other occupants of the Building by reason of noise, odors, or
vibrations, or interfere in any way with other Tenants or those having business
therein.

33.  Tenant shall not tamper with or attempt to adjust temperature control
thermostats in the Premises. Landlord shall make adjustments in thermostats on
call from Tenant.

34.  Tenant shall comply with all measures instituted by Landlord in its sole
and absolute discretion for the security of the Premises, Property, and Complex,
and all personnel using the same, including the use of service passes issued by
Landlord for after-hours movement of office equipment or packages and signing a
security register in Building lobby after hours. Nothing herein shall be
construed to impose any obligation or requirement that Landlord provide any
security services in the Premises, Property, or Complex, or any particular level
or type of security services.

35.  Landlord will initially furnish Tenant with a reasonable number of keys for
entrance doors into the Premises and may charge Tenant for additional keys
thereafter. All such keys shall remain the property of Landlord. No additional
locks are allowed on any door of the Premises. At termination of this Lease,
Tenant shall surrender to Landlord all keys to the Premises and give to Landlord
the combination of all locks for safes and vault doors, if any, in the Premises.

36.  Landlord retains the right, without notice or liability to any Tenant, to
change the name and street address of the Building.

37.  Canvassing, peddling, soliciting, and distribution of handbills in the
Building are prohibited, and Tenant will cooperate to prevent these activities.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. myokardia Ise 5-111318.doc page C-3

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

38.  The Building hours of operation (excluding Holidays) are:

 

8:00 a.m. to 6:00 p.m.

 

Monday through Friday

9:00 a.m. to 1:00 p.m.

 

Saturday

39.  Landlord reserves the right to rescind any of these Rules and regulations
and to make future Rules and regulations required for the safety, protection,
and maintenance of the Building, the operation and preservation of good order
thereof, and the protection and comfort of the tenants and their employees and
visitors. Such Rules and regulations and all modifications thereto shall, upon
written notice, be binding as if originally included herein.

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. myokardia Ise 5-111318.doc page C-4

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

 

OYSTER

OYSTER POINT MARINA PLAZA

[gybehpkrvzhp000007.jpg]POINT

 

MARINA

 

PLAZA

 

 

Athletic Facility Use Agreement & Release of Liability

THIS IS A LEGALLY BINDING AGREEMENT. READ IT CAREFULLY.

1,____________________________hereby acknowledge that my use of the exercise
facility (the "Facility") at 395 / 400 Oyster Point Boulevard, owned by KASHIWA
FUDOSAN AMERICA, INC. ("Landlord"), as well as any activities in which I may
engage in conjunction with my use of the Facility, is entirely voluntary.

I AM AWARE THAT PARTICIPATING IN ATHLETIC ACTIVITIES AND THE USE OF THE EXERCISE
FACILITY MAY BE HAZARDOUS AND THAT IT IS NOT POSSIBLE FOR LANDLORD TO GUARANTEE
THAT OTHER PATRONS USING THE FACILITY WILL COMPLY WITH ALL ESTABLISHED RULES AND
REGULATIONS. I AM VOLUNTARILY PARTICIPATING IN THESE ATHLETIC ACTIVITIES AND
UTILIZING THE FACILITY WITH FULL KNOWLEDGE OF THE DANGER INVOLVED. I HEREBY
AGREE TO ACCEPT AND ASSUME ANY AND ALL RISKS OF PROPERTY Loss, PERSONAL INJURY,
OR DEATH, WHETHER OR NOT CAUSED BY THE NEGLIGENCE OF LANDLORD, LANDLORD'S
EMPLOYEES OR AGENTS, OR ANY OTHER PATRON OR GUEST USING THESE FACILITIES.

 

[initial here]

In exchange, as lawful consideration for being permitted by Landlord to
participate in activities on Landlord's property and use its exercise Facility,
I hereby agree that I, my heirs, next of kin, successors, and assigns will not
sue, make a claim against, attach the property of or prosecute Landlord or
Landlord's agents and employees for injury, death, or damage resulting from the
negligence or other acts, howsoever caused, by any of Landlord's employees,
agents, contractors, or patrons as a result of my participation in these
activities or use of the exercise Facility. In addition, I hereby release and
discharge Landlord from all actions, claims, or demands that I, my heirs, next
of kin, successors, or assigns now have or may hereafter have for any loss of
property, personal injury, death, or damage resulting from my participation in
these activities or use of the facilities.

I HAVE CAREFULLY READ THIS AGREEMENT AND FULLY UNDERSTAND ITS CONTENTS. I AM
AWARE THAT THIS IS A RELEASE OF

LIABILITY AND A CONTRACT BETWEEN MYSELF AND LANDLORD AND SIGN IT OF MY OWN FREE
WILL.

 

FACILITY HOURS:

 

Monday - Friday:6:00 am to 9:00 pm

 

 

Saturday: 9:00 am to 1:00 pm and CLOSED ON SUNDAYS

 

 

NO GUESTS ALLOWED! - NO OVERNIGHT LOCKERS ALLOWED!

 

REIMBURSEMENT POLICY: You must fill out a Key Fob Return Form when you return
your Key Fob. The form will ask for your new mailing address where the
reimbursement check will be mailed. No cash will be received or refunded at any
time.

 

Participant Signature:

 

Gender:Male / Female Date:

 

Company Name/Tenant:

 

Building:

 

Suite:

 

 

Key Fob No.:

 

New

 

Existing

 

Total: $

 

Check No.:

 

 

 

[gybehpkrvzhp000008.jpg]

I certify that the person whose signature appears above acknowledged in my
presence that he or she has read and fully understands the meaning and
consequences of the foregoing Agreement and Release of Liability and the he or
she signed it in my presence.

 

Witness:

 

 

 

 

 

Date:

 

 

 

 

 

 

[name typed or printed]

WARNING: USE OF STEROIDS TO INCREASE STRENGTH OR GROWTH CAN CAUSE SERIOUS HEALTH
PROBLEMS. STEROIDS CAN KEEP TEENAGERS FROM GROWING TO THEIR FULL HEIGHT; THEY
CAN ALSO CAUSE HEART DISEASE, STROKE, AND DAMAGED LIVER FUNCTION. MEN AND WOMEN
USING STEROIDS MAY DEVELOP FERTILITY PROBLEMS, PERSONALITY CHANGES, AND ACNE.
MEN CAN ALSO EXPERIENCE PREMATURE BALDING AND DEVELOPMENT OF BREAST TISSUE.
THESE HEALTH HAZARDS ARE IN ADDITION TO THE CIVIL AND CRIMINAL PENALTIES FOR
UNAUTHORIZED SALE, USE, OR EXCHANGE OF ANABOLIC STEROIDS. California Civil Code
[gybehpkrvzhp000009.jpg] 1812.67

 

 

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. myokardia Ise 5-111318.doc page C-5

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

[EXHIBIT E]

OYSTER POINT MARINA PLAZA

Lease Commencement Date Agreement

This LEASE COMMENCEMENT DATE AGREEMENT (the “Agreement”) is made as of
________________ between KASHIWA FUDOSAN AMERICA, INC., a California corporation
(“Landlord”) and _________________, a ______________________________ (“Tenant”).

Tenant and Landlord acknowledge and agree as follows:

1. Tenant has received a fully-executed counterpart of the Lease dated as of
__________________ for premises commonly known as Suite _____ at _____ Oyster
Point Boulevard in the Oyster Point Marina Plaza business part.

2. The Commencement Date of the Lease for all purposes thereunder is
_________________20 __, and the Expiration Date is ________________________,
20__.  

3. Tenant acknowledges and agrees that, in executing this Agreement, TAK
Development, Inc., a California corporation, is acting solely in its capacity as
Landlord's authorized attorney-in-fact. TAK Development, Inc. is not acquiring
or assuming any legal liability or obligation to any other party executing this
Agreement or the Lease, and any claim or demand of any such other party arising
under or with respect to this Agreement or the Lease shall be made and enforced
solely against Landlord.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Agreement as of the
date first above written.

 

Landlord:

 

Tenant:

KASHIWA FUDOSAN AMERICA, INC., a

 

a

 

California

corporation

 

 

 

 

 

 

 

By:

TAK Development, Inc., a California

 

By:

 

 

corporation

 

 

 

Its:

Attorney-in-Fact

 

 

 

 

 

 

 

[name typed]

By:

 

 

Its:

 

 

Tomoki Miura, Senior Manager

 

 

 

 

 

Oyster Point Marina Plaza Office Lease

Kashiwa Fudosan Aanerica, :: MyoKardia, Inc. myokardia Ise 5-111318.doc page E-1

[Suites 306 & 321 (395 OPB); 22,090

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

1.  BASIC LEASE TERMS

2.  USE

3.  PREPARATION OF THE PREMISES

4.  ADJUSTMENTS OF RENT

5. SECURITY DEPOSIT

6.  COMPLIANCE WITH LAWS

7.  HAZARDOUS MATERIALS

8.  SERVICES AND UTILITIES

9.  TENANT'S CHANGES

10. TENANT'S PROPERTY

11. CONDITION UPON SURRENDER

12. REPAIRS AND MAINTENANCE

13.  RULES AND REGULATIONS

14.  INSURANCE AND INDEMNIFICATION

15.  DAMAGE OR DESTRUCTION

16.  EMINENT DOMAIN

17.  ASSIGNMENT AND SUBLETTING

18.  SUBORDINATION AND ATTORNMENT

19.  FINANCING REQUIREMENTS

20.  DEFAULT21.  LIMITATIONS ON LANDLORD'S LIABILITY

22.  ESTOPPEL CERTIFICATES

23.  NOTICES

24.  BROKERS

25.  RIGHTS RESERVED TO LANDLORD

26.  BUILDING PLANNING

27.  HOLDING OVER

28.  PARKING

29.  MISCELLANEOUS PROVISIONS

 

 

 

Oyster Point Marina Plaza Lease Table of Contents T-1

--------------------------------------------------------------------------------

 

INDEX OF DEFINED TERMS

 

Additional Rent

2, 7, 11, 22, 32, 33, 34, 35, 36, 46

Adjustment Period

7, 8, 9, 11, 12, 13

Assumed Base Amount

12

Athletic Facility

3, 11, 51

Base Expense Year

8

Base Operating Expenses

7, 8, 12

Base Real Estate Taxes

8, 12, 13

Base Rent

1, 2, 7, 12, 14, 19, 30, 33, 34, 35, 36, 38

Base Tax Year

8, 13

Building

1, 3, 4, 5, 8, 9, 10, 11, 12, 18, 19, 20, 21, 23, 24, 25, 27, 28, 30, 31, 33,
34, 35, 36, 37, 42, 43, 44, 45, 49

Business Hours

18

Business Personal Property

26, 27, 28

Claims.

27, 28, 29, 34, 42, 43

Code Costs

15

Commencement Date

1 2 7, 10, 15, 19, 38, 41, 51

Complex

1, 2, 3, 4, 5, 8, 11, 13, 23, 29, 31, 33, 34, 37, 38, 39, 42, 44, 49

Event of Default

38, 39, 40

Expiration Date

1, 2, 11, 15 17, 23, 34

Force Majeure Delays

50

Hazardous Material.

16, 17

Holder

27, 37, 38, 41, 42

Holidays

18, 46

HVAC

17, 18, 19, 20

Improvements

5, 23, 24, 31, 44

INC

1 4, 5, 18, 19, 21, 24, 25, 29

IW

24

Landlord

1, 2, 5 6 7 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24,
25, 26, 27, 28, 29, 30, 31 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44,
45, 46, 47, 48, 49, 50, 51

Laws

5 10, 15, 16, 18, 19, 22, 24

Lease

i, 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22,
23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33 34, 35, 36, 37, 38, 39, 40, 41, 42,
43, 44, 45, 46, 47, 48, 49, 50, 51

Lessor

27, 37, 38, 42

MPOE

18, 19

SDS

 

Occupancy Conditions

6

Operating Expenses

7, 8, 9, 10, 11, 12, 13, 31

Oyster Point Marina Plaza Lease Table of Contents I-i

--------------------------------------------------------------------------------

 

Parking Facility

45

Permitted Occupant

33, 37

Premises

l, 2, 4, 5, 6, 7, 8, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 27, 28,
29, 30, 31, 32, 33, 34, 36, 37, 38, 39, 40, 41, 43, 44, 45, 46, 47, 49, 50, 51

Prime Rate

2

Property

1, 3, 4, 5, 8, 9, 10, 11, 13, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26,
27, 28, 29, 30, 31, 35, 37, 38, 39,41, 42, 43, 46

Real Estate Taxes

7 8, 9, 12, 13

Rent

1, 2, 4, 7, 9, 11, 12, 14, 15, 19, 20, 22, 28, 30, 31, 32, 33, 34, 35, 36, 38,
39, 40, 42, 43, 45, 46, 47

Rental Adjustment

8 11, 12

Rules

4, 25, 51

Security Deposit

15

State

1 8, 15, 26, 49

Statement

11, 12, 13

Subsequent Operating Expenses

12

Successor Landlord

38

Superior Leases

37

Superior Mortgages

11, 37

Systems and Equipment

3, 4, 5, 10, 17, 18, 19, 20, 21, 25, 29, 44

Table

1 2, 7, 8, 45

Takings

31

Temporary Condemnation

31

Tenant

1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23,
24, 25, 26, 27, 28, 29, 30, 31, 32, 33 34, 35, 36, 37, 38, 39, 40, 41, 42, 43,
44, 45, 46, 47, 48, 49, 50

Tenant Delays Term

1, 2, 5, 7, 8, 9, 11, 12, 13, 15, 18, 21, 23, 27, 31, 32, 44, 45, 47, 50

Transfer

32, 33, 34, 35, 36, 39, 41

Transfer Notice

32, 33, 34

Transfer Premium

35

Utilities

9

Work

5, 7, 23, 24, 51

 

Oyster Point Marina Plaza Lease Table of Contents I-ii